Exhibit 10.2

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED 2002 STOCK PLAN

(as amended March 6, 2009)

1. Purposes of the Plan. The purposes of this Amended and Restated 2002 Stock
Plan are:

 

  •  

to attract and retain the best available personnel for positions of substantial
responsibility,

 

  •  

to provide additional incentive to Employees, Directors and Consultants, and

 

  •  

to promote the success of the Company’s business.

Grants under the Plan may be Awards, Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Affiliate” means any “parent” or “subsidiary” as such terms are defined in
Rule 405 of the U.S. Securities Act of 1933, as amended. The Board shall have
the authority to determine the time or times at which “parent” or “subsidiary”
status is determined within the foregoing definition.

(c) “Applicable Laws” means the requirements relating to the administration of
stock incentive plans under U.S. state corporate laws, U.S. federal, state and
foreign securities laws, the Code, any stock exchange or quotation system on
which the Common Stock is listed or quoted and the applicable laws of any
foreign country or jurisdiction where Options or Awards are, or will be, granted
under the Plan.

(d) “Award” means a grant of Shares, Restricted Stock, Restricted Stock Units,
Stock Appreciation Rights, Performance-Based Awards, or of any other right to
receive Shares or cash pursuant to Section 12 of the Plan.

(e) “Award Agreement” means a written or electronic form of notice or agreement
between the Company and an Awardee evidencing the terms and conditions of an
individual Award. The Award Agreement is subject to the terms and conditions of
the Plan.

(f) “Awarded Stock” means the Common Stock subject to an Award.

(g) “Awardee” means the holder of an outstanding Award.

(h) “Board” means the board of directors of the Company.

(i) “Change in Control” means the occurrence of any of the following events:

 

-1-



--------------------------------------------------------------------------------

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the Directors are
Incumbent Directors. “Incumbent Directors” means Directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

(j) “Code” means the Internal Revenue Code of 1986, as amended.

(k) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

(l) “Common Stock” means the common stock of the Company.

(m) “Company” means Trimble Navigation Limited, a California corporation.

(n) “Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary or Affiliate to render services to such entity
and the services rendered by the consultant or advisor are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities.

(o) “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

(p) “Director” means a member of the Board.

(q) “Disability” means that the Awardee or Optionee would qualify to receive
benefit payments under the long-term disability policy, as it may be amended
from time to time, of the Company or the Subsidiary or Affiliate to which the
Awardee or Optionee provides services regardless of whether the Awardee or
Optionee is covered by such policy. If the Company or Subsidiary or Affiliate to
which the Awardee or Optionee provides service does not have a long-term
disability plan in place, “Disability” means that an Awardee or Optionee is
unable to carry out the responsibilities and functions of the position held by
the Awardee or Optionee by reason of any medically determined physical or mental
impairment for a period of not less than ninety (90) consecutive days. An
Awardee or Optionee

 

-2-



--------------------------------------------------------------------------------

shall not be considered to have incurred a Disability unless he or she furnishes
proof of such impairment sufficient to satisfy the Board in its discretion.
Notwithstanding the foregoing, for purposes of Incentive Stock Options granted
under the Plan, “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(r) “Dividend Equivalents” means rights granted to an Awardee related to the
Award of Restricted Stock Units or other Awards for which Shares have not been
issued yet, which is a right to receive the equivalent value of dividends paid
on the Shares prior to vesting of the Award. Such Dividend Equivalents shall be
converted to cash or additional Shares by such formula and at such time and
subject to such limitations as may be determined by the Administrator.

(s) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary or Affiliate of the Company, but shall
exclude individuals who are classified by the Company or any Parent or
Subsidiary or Affiliate as (a) leased from or otherwise employed by a third
party, (b) independent contractors or (c) intermittent or temporary, even if any
such classification is changed retroactively as a result of an audit, litigation
or otherwise. A Service Provider shall not cease to be an Employee in the case
of (i) any leave of absence approved by the Company or protected under
applicable local laws, as interpreted by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, any Subsidiary or
Affiliate, or any successor. For purposes of Incentive Stock Options, no such
leave may exceed three months, unless reemployment upon expiration of such leave
is guaranteed by statute or contract. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then three (3) months
following the last day of the three month period of such leave any Incentive
Stock Option held by the Optionee shall cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Nonstatutory Stock
Option. Neither service as a Director nor payment of a director’s fee by the
Company shall be sufficient to constitute “employment” by the Company.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(u) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable, or if no sales occurred on such date, then on the date
immediately prior to such date on which sales prices are reported;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.

(v) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

-3-



--------------------------------------------------------------------------------

(w) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(x) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(y) “Option” means a stock option granted pursuant to the Plan.

(z) “Option Agreement” means a written or electronic form of notice or agreement
between the Company and an Optionee evidencing the terms and conditions of an
individual Option grant. The Option Agreement is subject to the terms and
conditions of the Plan.

(aa) “Optioned Stock” means the Common Stock subject to an Option.

(bb) “Optionee” means the holder of an outstanding Option.

(cc) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(dd) “Performance-Based Award” means an Award granted pursuant to Section 11.

(ee) “Performance Criteria” means the criteria that the Administrator selects
for purposes of establishing the Performance Goal or Performance Goals for an
Awardee for a Performance Period. The Performance Criteria that will be used to
establish Performance Goals are limited to the following: earnings or net
earnings (either before or after interest, taxes, depreciation and
amortization), economic value-added, sales or revenue, income, net income
(either before or after taxes), operating earnings, cash flow (including, but
not limited to, operating cash flow and free cash flow), cash flow return on
capital, return on assets or net assets, return on stockholders’ equity, return
on capital, stockholder returns, return on sales, gross or net profit margin,
productivity, expense, margins, operating efficiency, customer satisfaction,
working capital, earnings per Share, price per Share, market share, new
products, customer penetration, technology and risk management, any of which may
be measured either in absolute terms or as compared to any incremental increase
or as compared to results of a peer group. The Adminstrator shall define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for such Performance Period for such Awardee.

(ff) “Performance Goals” means, for a Performance Period, the goals established
in writing by the Administrator for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance, the performance of a Subsidiary or Affiliate, the
performance of a division or a business unit of the Company or a Subsidiary or
Affiliate, or the performance of an individual. The Administrator, in its
discretion, may, to the extent consistent with, and within the time prescribed
by, Section 162(m) of the Code, appropriately adjust or modify the calculation
of Performance Goals for such Performance Period in order to prevent the
dilution or enlargement of the rights of Awardees (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (b) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.

 

-4-



--------------------------------------------------------------------------------

(gg) “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining an Awardee’s right to, and the payment of, a Performance-Based
Award.

(hh) “Plan” means this Amended and Restated 2002 Stock Plan, as amended from
time to time.

(ii) “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.

(jj) “Restricted Stock” means Shares subject to certain restrictions, granted
pursuant to Section 8 of the Plan.

(kk) “Restricted Stock Unit” means the right to receive a Share, or the Fair
Market Value of a Share in cash, granted pursuant to Section 9 of the Plan.

(ll) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(mm) “Section 16(b)” means Section 16(b) of the Exchange Act.

(nn) “Service Provider” means an Employee, Director or Consultant.

(oo) “Share” means a share of Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(pp) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(qq) “Stock Appreciation Right” means the right, granted pursuant to Section 10,
to receive a payment, equal to the excess of the Fair Market Value of a
specified number of Shares on the date the Stock Appreciation Right is
exercised, over the grant price of the Shares.

3. Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares that may be awarded or optioned and
delivered under the Plan is 20,000,000 Shares, plus (a) any Shares which were
reserved but not issued under the Company’s 1993 Stock Option Plan (the “1993
Plan”), and (b) any Shares returned to the 1993 Plan as a result of termination
of options granted under the 1993 Plan; provided, however, that the maximum
aggregate number of Shares that may be issued pursuant to the exercise of
Incentive Stock Options shall in no event exceed 20,000,000 Shares. Any Shares
that are subject to Options or Stock Appreciation Rights shall be counted
against this limit as one (1) Share for every one (1) Share granted. Any Shares
that are subject to any Awards other than Options or Stock Appreciation Rights
or other Awards which Awardees pay full value for (as determined on the date of
the grant) shall be counted against this limit as one and one half (1.5) Shares
for every one (1) Share granted. The Shares issued hereunder may be authorized,
but unissued, or reacquired Common Stock.

 

-5-



--------------------------------------------------------------------------------

If an Award or Option expires, is cancelled, forfeited or becomes unexercisable
without having been exercised in full or otherwise settled in full, or is
settled in cash, the undelivered Shares which were subject thereto shall, unless
the Plan has terminated, become available for future Awards or Options under the
Plan. To the extent permitted by applicable law or any exchange rule, Shares
issued in assumption of, or in substitution for, any outstanding awards of any
entity acquired in any form of combination by the Company or any Subsidiary
shall not be counted against Shares available for grant pursuant to this Plan.
The payment of Dividend Equivalent rights in cash in conjunction with any
outstanding Awards shall not be counted against the Shares available for
issuance under the Plan. Notwithstanding the provisions of this Section 3, no
Shares may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an incentive stock option under
Section 422 of the Code.

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards or Options granted hereunder as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

(i) to select the Service Providers to whom Awards or Options may be granted
hereunder;

(ii) to determine the number of shares of Common Stock or other amounts to be
covered by each Award or Option granted hereunder and to determine the amount,
if any, of cash payment to be made to an Awardee;

(iii) to approve forms of agreements for use under the Plan;

(iv) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award or Option granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Options may be exercised (which may be based on performance criteria), the time
or times when Awards vest (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or Option or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;

 

-6-



--------------------------------------------------------------------------------

(v) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(vi) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

(vii) to modify or amend each Award or Option (subject to Section 15(c) of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan; provided, however, that except in connection with a corporate transaction
involving the company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding awards may not be amended to reduce the exercise price of
outstanding Options or Stock Appreciation Rights or cancel outstanding Options
or Stock Appreciation Rights in exchange for other Awards or Options or Stock
Appreciation Rights with an exercise price that is less than the exercise price
of the original Options or Stock Appreciation Rights, without the approval of
the Company’s shareholders; provided further, however, that the Administrator
shall not have the discretionary authority to accelerate or delay issuance of
Shares under an Option or Award that constitutes a deferral of compensation
within the meaning of Section 409A of the Code, except to the extent that such
acceleration or delay may, in the discretion of the Administrator, be effected
in a manner that will not cause any person to incur taxes, interest or penalties
under Section 409A of the Code;

(viii) to allow Awardees or Optionees to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option or vesting of an Award that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld. The Fair Market Value
of the Shares to be withheld shall be determined on the date that the amount of
tax to be withheld is to be determined. All elections by an Awardee or Optionee
to have Shares withheld for this purpose shall be made in such form and under
such conditions as the Administrator may deem necessary or advisable;

(ix) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award or Option previously granted by the
Administrator; and

(x) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Awardees
and Optionees and any other holders of Awards or Options.

5. Eligibility. Nonstatutory Stock Options and Awards may be granted to Service
Providers. Incentive Stock Options may be granted only to Employees of the
Company or a Parent or Subsidiary of the Company.

 

-7-



--------------------------------------------------------------------------------

6. Limitations.

(a) Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.

(b) Neither the Plan nor any Award or Option shall confer upon an Awardee or
Optionee any right with respect to continuing that individual’s relationship as
a Service Provider with the Company, nor shall they interfere in any way with
the Awardee’s or Optionee’s right or the Company’s right to terminate such
relationship at any time, with or without cause.

(c) The following limitations shall apply to grants of Awards and Options:

(i) No Service Provider shall be granted, in any fiscal year of the Company,
Options and Awards covering more than 600,000 Shares.

(ii) In connection with his or her initial service, a Service Provider may be
granted Options and Awards covering an additional 900,000 Shares, which shall
not count against the limit set forth in subsection (i) above.

(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 14.

(iv) If an Award or Option is cancelled in the same fiscal year of the Company
in which it was granted (other than in connection with a transaction described
in Section 14), the cancelled Option or Award will be counted against the limits
set forth in subsections (i) and (ii) above.

7. Stock Options. The Administrator is authorized to make grants of Options to
any Service Provider on the terms stated below.

(a) Term. The term of each Option shall be ten (10) years from the date of grant
or such shorter term as may be provided in the Option Agreement. However, in the
case of an Incentive Stock Option granted to an Optionee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary, the term of the Incentive Stock Option shall be
five (5) years from the date of grant or such shorter term as may be provided in
the Option Agreement.

(b) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

(i) In the case of an Incentive Stock Option

(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

-8-



--------------------------------------------------------------------------------

(B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price shall be no less than 100%
of the Fair Market Value per Share on the date of grant.

(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the date of
grant.

Notwithstanding the foregoing, Options may be granted with a per Share exercise
price of less than 100% of the Fair Market Value per Share on the date of grant
pursuant to a merger or consolidation of or by the Company with or into another
corporation, the purchase or acquisition of property or stock by the Company of
another corporation, any spin-off or other distribution of stock or property by
the Company or another corporation, any reorganization of the Company, or any
partial or complete liquidation of the Company, if such action by the Company or
other corporation results in a significant number of Employees being transferred
to a new employer or discharged, or in the creation or severance of the
Parent-Subsidiary relationship.

(c) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.

(d) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

(i) cash;

(ii) check;

(iii) promissory note;

(iv) other Shares which, in the case of Shares acquired directly or indirectly
from the Company, have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which said Option shall be
exercised;

(v) consideration received by the Company under a cashless exercise program
approved by the Company;

(vi) a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;

(vii) any combination of the foregoing methods of payment; or

(viii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

(e) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Awards and Options granted hereunder shall be suspended during any unpaid leave
of absence to the extent permitted under Applicable Laws. An Option may not be
exercised for a fraction of a Share.

 

-9-



--------------------------------------------------------------------------------

An Option shall be deemed exercised when the Company (or its designated agent)
receives: (i) written or electronic notice of exercise (in accordance with the
Option Agreement) from the person entitled to exercise the Option or such
person’s authorized agent, and (ii) full payment for the Shares with respect to
which the Option is exercised. Full payment may consist of any consideration and
method of payment authorized by the Administrator and permitted by the Option
Agreement and the Plan. Shares issued upon exercise of an Option shall be issued
in the name of the Optionee. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a shareholder shall exist with respect to the Optioned Stock, notwithstanding
the exercise of the Option. The Company shall issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 14 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for delivery under the
Option, by the number of Shares as to which the Option is exercised.

(f) Termination of Relationship as a Service Provider. If an Optionee ceases to
be a Service Provider, other than upon the Optionee’s death or Disability, the
Optionee may exercise his or her Option within such period of time as is
specified in the Option Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement). In the absence of a specified
time in the Option Agreement, the Option shall remain exercisable for three
(3) months following the Optionee’s termination. If an Optionee ceases to be a
Service Provider, for any reason, all unvested Shares covered by his or her
Option shall be forfeited. If, on the date of termination, the Optionee is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified by the
Administrator, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.

(g) Disability of Optionee. If an Optionee ceases to be a Service Provider as a
result of the Optionee’s Disability, the Optionee may exercise his or her Option
within such period of time as is specified in the Option Agreement to the extent
the Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, on
the date of termination, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Optionee does not exercise his or her
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

(h) Death of Optionee. If an Optionee dies while a Service Provider or within
thirty (30) days (or such longer period of time not exceeding three (3) months
as is determined by the Administrator), the Option may be exercised following
the Optionee’s death within such period of time as is specified in the Option
Agreement to the extent that the Option is vested on the date of death (but in
no event may the option be exercised later than the expiration of the term of
such Option as set forth in the Option Agreement), by the personal
representative of the Optionee’s estate or by the person(s) to whom the Option
is transferred pursuant to the Optionee’s will or in accordance with the laws of
descent and distribution. In the absence of a specified time in the Option
Agreement, the Option shall remain

 

-10-



--------------------------------------------------------------------------------

exercisable for twelve (12) months following the Optionee’s death. If, at the
time of death, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall immediately revert to
the Plan. If the Option is not so exercised within the time specified herein,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.

8. Grant of Restricted Stock. The Administrator is authorized to make Awards of
Restricted Stock to any Service Provider selected by the Administrator in such
amounts and subject to such terms and conditions as determined by the
Administrator.

(a) Purchase Price. At the time of the grant of an Award of Restricted Stock,
the Administrator shall determine the price, if any, to be paid by the Awardee
for each Share subject to the Award of Restricted Stock. To the extent required
by Applicable Laws, the price to be paid by the Awardee for each Share subject
to the Award of Restricted Stock shall not be less than the amount required by
Applicable Laws (if any). The purchase price of Shares (if any) acquired
pursuant to the Award of Restricted Stock shall be paid either: (i) in cash at
the time of purchase; (ii) at the sole discretion of the Administrator, by
services rendered or to be rendered to the Company or a Subsidiary or Affiliate;
or (iii) in any other form of legal consideration that may be acceptable to the
Administrator in its sole discretion and in compliance with Applicable Laws.

(b) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Administrator may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Administrator determines at the time of the grant of the Award or thereafter.

(c) Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Awardee, certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock, and the
Company may, at its discretion, retain physical possession of the certificate
until such time as all applicable restrictions lapse.

9. Restricted Stock Units. The Administrator is authorized to make Awards of
Restricted Stock Units to any Service Provider selected by the Committee in such
amounts and subject to such terms and conditions as determined by the
Administrator. At the time of grant, the Administrator shall specify the date or
dates on which the Restricted Stock Units shall vest and become nonforfeitable,
and may specify such conditions to vesting as it deems appropriate. On the
vesting date, the Company shall transfer to the Awardee one unrestricted, fully
transferable Share for each Restricted Stock Unit scheduled to be paid out on
such date and not previously forfeited. Alternatively, settlement of a
Restricted Stock Unit may be made in cash (in an amount reflecting the Fair
Market Value of Shares that would have been issued) or any combination of cash
and Shares, as determined by the Administrator, in its sole discretion. The
Administrator may authorize Dividend Equivalents to be paid on outstanding
Restricted Stock Units. If Dividend Equivalents are authorized to be paid, they
may be paid at the time dividends are declared on the Shares or at the time the
awards vest and they may be paid in either cash or Shares, in the discretion of
the Administrator.

10. Stock Appreciation Rights. The Administrator is authorized to make Awards of
Stock Appreciation Rights to any Service Provider selected by the Administrator
in such amounts and subject to such terms and conditions as determined by the
Administrator.

 

-11-



--------------------------------------------------------------------------------

(a) Description. A Stock Appreciation Right shall entitle the Awardee (or other
person entitled to exercise the Stock Appreciation Right pursuant to the Plan)
to exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount equal to the product of (i) the excess of (A) the Fair Market Value of
the Shares on the date the Stock Appreciation Right is exercised over (B) the
grant price of the Stock Appreciation Right and (ii) the number of Shares with
respect to which the Stock Appreciation Right is exercised, subject to any
limitations the Administrator may impose.

(b) Grant Price. The grant price per Share subject to a Stock Appreciation Right
shall be determined by the Administrator and set forth in the Award Agreement;
provided that, the per Share grant price for any Stock Appreciation Right shall
not be less than 100% of the Fair Market Value of a Share on the date of grant.

(c) Payment and Limitations on Exercise.

(i) Payment of the amounts determined under Section 10(c) hereof shall be in
cash, in Shares (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised) or a combination of both, as determined by the
Administrator.

(ii) To the extent any payment under Section 10(a) is effected in Shares, it
shall be made subject to satisfaction of all applicable provisions of Section 7
pertaining to Options.

(d) Term. The term of any Stock Appreciation Right shall be no longer than ten
(10) years from the date of grant.

11. Performance-Based Awards for Covered Employees.

(a) Purpose. The purpose of this Section 11 is to provide the Administrator the
ability to qualify Awards other than Options and Stock Appreciation Rights as
Qualified Performance-Based Compensation as determined under Code
Section 162(m). If the Administrator, in its discretion, decides to grant a
Performance-Based Award to a Covered Employee, the provisions of this Section 11
shall control over any contrary provision contained in this Plan; provided,
however, that the Administrator may in its discretion grant Awards to Covered
Employees that are based on Performance Criteria or Performance Goals but that
do not satisfy the requirements of this Section 11.

(b) Applicability. This Section 11 shall apply only to those Covered Employees
selected by the Administrator to receive Performance-Based Awards that are
intended to qualify as Qualified Performance-Based Compensation. The designation
of a Covered Employee as an Awardee for a Performance Period shall not in any
manner entitle the Awardee to receive an Award for the period. Moreover,
designation of a Covered Employee as an for a particular Performance Period
shall not require designation of such Covered Employee as an Awardee in any
subsequent Performance Period and designation of one Covered Employee as an
Awardee shall not require designation of any other Covered Employees as an
Awardee in such period or in any other period.

(c) Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the Qualified Performance-Based Compensation requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted under this
Plan which may be granted to one or more Covered Employees, no later than ninety
(90) days following the commencement of any fiscal year in question or any other
designated fiscal period or period of service (or such other time as may be
required or permitted by Section 162(m) of the Code), the Administrator shall,
in writing, (a) designate one or

 

-12-



--------------------------------------------------------------------------------

more Covered Employees, (b) select the Performance Criteria applicable to the
Performance Period, (c) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period, and
(d) specify the relationship between Performance Criteria and the Performance
Goals and the amounts of such Awards, as applicable, to be earned by each
Covered Employee for such Performance Period. Following the completion of each
Performance Period, the Committee shall certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amount earned by a Covered Employee, the Administrator shall
have the right to reduce or eliminate (but not to increase) the amount payable
at a given level of performance to take into account additional factors that the
Administrator may deem relevant to the assessment of individual or corporate
performance for the Performance Period.

(d) Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award Agreement, an Awardee must be employed by the Company or a
Subsidiary or Affiliate on the day a Performance-Based Award for the appropriate
Performance Period is paid to the Awardee. Furthermore, an Awardee shall be
eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if the Performance Goals for such period are achieved.

(e) Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

12. Other Awards. The Administrator is authorized under the Plan to make any
other Award to a Service Provider that is not inconsistent with the provisions
of the Plan and that by its terms involves or might involve the issuance of
(i) Shares, (ii) a right with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions, or (iii) any other right with the
value derived from the value of the Shares. The Administrator may establish one
or more separate programs under the Plan for the purpose of issuing particular
forms of Awards to one or more classes of Awardees on such terms and conditions
as determined by the Administrator from time to time.

13. General Provisions Applicable to All Awards.

(a) Transferability of Awards and Options. Incentive Stock Option may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and, may be
exercised, during the lifetime of the Optionee, only by the Optionee. Unless
determined otherwise by the Administrator, an Award or Nonstatutory Stock Option
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution and may
be exercised (if applicable), during the lifetime of the Optionee or Awardee,
only by the Optionee or Awardee. If the Administrator makes an Award or
Nonstatutory Stock Option transferable, such Award or Nonstatutory Stock Option
shall contain such additional terms and conditions as the Administrator deems
appropriate.

(b) Term. Except as otherwise provided herein, the term of any Award or Option
(to the extent applicable) shall be no longer than ten (10) years from the date
of grant.

(c) Exercise and Vesting upon Termination of Employment or Service. Unless
otherwise set forth in the Award Agreement, all unvested Awards will terminate
effective upon termination of employment or service for any reason. Unless
otherwise set forth in the Award

 

-13-



--------------------------------------------------------------------------------

Agreement, in the case of Awards that have an exercise period (e.g., Stock
Appreciation Rights), if the Awardee ceases to be a Service Provider as a result
of his or her death or Disability, he or she (or his or her heirs or personal
representative of his or her estate in the case of death) will have twelve
(12) months after the date of termination to exercise outstanding vested Awards
or shorter period if the expiration date for the Award is earlier. All Shares
subject to unvested Awards that terminate upon termination of service and all
unexercised Awards after expiration of the post termination will revert to the
Plan.

(d) Form of Payment. Payments with respect to any Awards granted under the Plan
shall be made in cash, in Shares, or a combination of both, as determined by the
Administrator.

(e) Award Agreement. All Awards under this Plan shall be subject to such
additional terms and conditions as determined by the Administrator and shall be
evidenced by an Award Agreement.

(f) Date of Grant. The date of grant of an Award or Option shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award or Option, or such other later date as is determined by the
Administrator in accordance with Applicable Laws. Notice of the determination
shall be provided to each Awardee and Optionee within a reasonable time after
the date of such grant.

(g) Timing of Settlement. At the time of grant, the Administrator shall specify
the settlement date applicable to an Award, which shall be no earlier than the
vesting date(s) applicable to the relevant Award and may be later than the
vesting date(s) to the extent and under the terms determined by the
Administrator.

(h) Exercise or Purchase Price. The Administrator may establish the exercise or
purchase price (if any) of any Award provided however that such price shall not
be less than required by Applicable Law.

(i) Vesting Conditions. The Administrator has the discretion to provide for
vesting conditions for Awards tied to performance conditions which do not
satisfy the requirements for Qualified Performance-Based Compensation as
determined under Code Section 162(m).

(j) Dividend Equivalents. The Administrator may determine at the time of grant
whether Awards (other than those Awards pursuant to which Shares are issued at
grant) will provide for Dividend Equivalent rights.

14. Adjustments; Dissolution; Merger or Change in Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, may (in its sole discretion)
adjust the number and class of Shares that may be delivered under the Plan
and/or the number, class, and price of Shares covered by each outstanding Award
and Option and the numerical limits of Section 6. The adjustments provided under
this Section 14(a) shall be final and binding on the affected Optionee or
Awardee and the Company.

 

-14-



--------------------------------------------------------------------------------

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Awardee and
Optionee as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Optionee or
Awardee to have the right to exercise his or her Option or Award (if
exercisable) until ten (10) days prior to such transaction as to all of the
Optioned/Awarded Stock covered thereby, including Shares as to which the Option
or Award would not otherwise be exercisable. The Administrator in its discretion
may provide that the vesting of an Award or Option accelerate at any time prior
to such transaction. To the extent it has not been previously exercised, an
Option or Award (if exercisable) will terminate immediately prior to the
consummation of such proposed action, and unvested Awards will be forfeited
immediately prior to the consummation of such proposed action.

(c) Merger or Change in Control. In the event of a merger of the Company with or
into another corporation, or a Change in Control, each outstanding Award and
Option shall be assumed or an equivalent award, option or right substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event the successor corporation does not agree to assume the
Award or Option, or substitute an equivalent option or right, the Administrator
shall, in lieu of such assumption or substitution, provide for the Awardee or
Optionee to have the right to vest in and exercise the Option or Award (if
exercisable) as to all of the Optioned/Awarded Stock, including Shares as to
which the Option or Award) would not otherwise be vested or exercisable, and in
the case of an unvested Award, to vest in the entire Award. If the Administrator
makes an Option or Award (if exercisable) fully vested and exercisable in lieu
of assumption or substitution in the event of a merger or Change in Control, the
Administrator shall notify the Optionee or Awardee that the Option or Award
shall be fully vested and exercisable for a period of fifteen (15) days from the
date of such notice, and the Option or Award (if exercisable) will terminate
upon the expiration of such period. If, in such a merger or Change in Control,
the Award or Option is assumed or an equivalent award or option or right is
substituted by such successor corporation or a Parent or Subsidiary of such
successor corporation, and if during a one-year period after the effective date
of such merger or Change in Control, the Awardee’s or Optionee’s status as a
Service Provider is terminated for any reason other than the Awardee’s or
Optionee’s voluntary termination of such relationship, then (i) in the case of
an Option or an Award (if exercisable), the Optionee or Awardee shall have the
right within three (3) months thereafter to exercise the Option or Award (if
exercisable) as to all of the Optioned/Awarded Stock, including Shares as to
which the Option or Award (if exercisable) would not be otherwise exercisable,
effective as of the date of such termination and (ii) in the case of an unvested
Award, the Award shall be fully vested on the date of such termination.

For the purposes of this subsection (c), the Award or Option shall be considered
assumed if, following the merger or Change in Control, the option or right
confers the right to purchase or receive, for each Share of Awarded Stock
subject to the Award or each Share of Optioned Stock subject to the Option, in
each case, immediately prior to the merger or Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the merger or Change in Control by holders of Common Stock for each Share held
on the effective date of the transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Shares); provided, however, that if such consideration
received in the merger or Change in Control is not solely common stock of the
successor corporation or its Parent, the Administrator may, with the consent of
the successor corporation, provide for the consideration to be received upon the
exercise of the Option or an Award (if exercisable), for each Share of Optioned
Stock subject to the Option and each Share of Awarded Stock subject to the
Award, and upon the vesting of an Award, for each Share of Awarded Stock to be
solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or Change in Control.

 

-15-



--------------------------------------------------------------------------------

15. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan. The Board may not materially alter the Plan without
shareholder approval, including by increasing the benefits accrued to Awardees
or Optionees under the Plan; increasing the number of securities which may be
issued under the Plan; modifying the requirements for participation in the Plan;
or including a provision allowing the Board to lapse or waive restrictions at
its discretion.

(b) Shareholder Approval. The Company shall obtain shareholder approval of this
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws and paragraph (c) below.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan or any Award or Option shall (i) impair the rights of
any Awardee or Optionee, unless mutually agreed otherwise between the Awardee or
Optionee and the Administrator, which agreement must be in writing and signed by
the Awardee or Optionee and the Company or (ii) permit the reduction of the
exercise price of an Option or Stock Appreciation Right after it has been
granted (except for adjustments made pursuant to Section 14 of the Plan), unless
approved by the Company’s shareholders. Neither may the Administrator, without
the approval of the Company’s shareholders, cancel any outstanding Option or
Stock Appreciation Right and replace it with a new Option or Stock Appreciation
Right with a lower exercise price, where the economic effect would be the same
as reducing the exercise price of the cancelled Option or Stock Appreciation
Right. Termination of the Plan shall not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards and Options
granted under the Plan prior to the date of such termination. Any increase in
the number of Shares subject to the Plan, other than pursuant to Section 14
hereof, shall be approved by the Company’s shareholders.

16. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Option or Award (if exercisable) or the vesting of an Award unless the exercise
of such Option or Award and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Option or
Award (if exercisable), the Company may require the person exercising such
Option or Award to represent and warrant at the time of any such exercise that
the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required.

17. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

18. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

-16-



--------------------------------------------------------------------------------

19. Shareholder Approval; Effective Date; Plan Term for ISO Grants. The Plan
shall be subject to approval by the shareholders of the Company within twelve
(12) months after the date the Plan is adopted. Such shareholder approval shall
be obtained in the manner and to the degree required under Applicable Laws. The
Plan shall be effective as of the date the Plan is approved by the Company’s
shareholders (the “Effective Date”). No Incentive Stock Options may be granted
under the Plan after the earlier or the tenth (10th) anniversary of (a) the date
the Plan is approved by the Board or (b) the Effective Date.

20. Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California.

21. Section 409A. To the extent that the Administrator determines that any Award
or Option granted under the Plan is subject to Section 409A of the Code, the
Award Agreement or Option Agreement evidencing such Award or Option shall
incorporate the terms and conditions required by Section 409A of the Code. To
the extent applicable, the Plan and Award Agreements and Option Agreements shall
be interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award or Option may be subject to Section 409A of the Code
and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the Effective Date), the Administrator
may, without consent of the Awardee or Optionee, adopt such amendments to the
Plan and the applicable Award Agreement or Option Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award or Option from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award or Option, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.

22. Tax Withholding. The Company or any Subsidiary or Affiliate, as appropriate,
shall have the authority and the right to deduct or withhold, or require an to
remit to the Company, an amount sufficient to satisfy U.S. federal, state, and
local taxes and taxes imposed by jurisdictions outside of the United States
(including income tax, social insurance contributions, payment on account and
any other taxes that may be due) required by law to be withheld with respect to
any taxable event concerning an Optionee or Awardee arising as a result of this
Plan or to take such other action as may be necessary in the opinion of the
Company or a Subsidiary or Affiliate, as appropriate, to satisfy withholding
obligations for the payment of taxes. The Administrator may in its discretion
and in satisfaction of the foregoing requirement allow a participant to elect to
have the Company withhold Shares otherwise issuable under an Option or Award (or
allow the return of Shares) having a Fair Market Value equal to the sums
required to be withheld. No Shares shall be delivered hereunder to any Optionee
or Awardee or other person until the Optionee or Awardee, or such other person
has made arrangements acceptable to the Administrator for the satisfaction of
these tax obligations with respect to any taxable event concerning the Optionee
or Awardee, or such other person arising as a result of the Options or Awards
made under this Plan.

23. No Right to Employment or Services. Nothing in the Plan or any Award
Agreement or Option Agreement shall interfere with or limit in any way the right
of the Company or any Subsidiary or Affiliate to terminate any Awardee’s or
Optionee’s employment or services at any time, nor confer upon any Awardee or
Optionee any right to continue in the employ or service of the Company or any
Subsidiary or Affiliate.

 

-17-



--------------------------------------------------------------------------------

24. Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan for
incentive compensation. With respect to any payments not yet made to an Awardee
pursuant to an Award, nothing contained in the Plan or any Award Agreement shall
give the Awardee any rights that are greater than those of a general creditor of
the Company or any Subsidiary or Affiliate.

25. No Representations or Covenants with respect to Tax Qualification. Although
the Company may endeavor to (1) qualify an Award for favorable tax treatment
under the laws of the United States or jurisdictions outside of the United
States (e.g., incentive stock options under Section 422 of the Code or
French-qualified stock options) or (2) avoid adverse tax treatment (e.g., under
Sections 280G, 409A or 457A of the Code), the Company makes no representation to
that effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment and any liability to any Optionee or Awardee for
failure to maintain favorable or avoid unfavorable tax result. The Company shall
be unconstrained in its corporate activities without regard to the potential
negative tax impact on Awardees or Optionees under the Plan.

 

-18-



--------------------------------------------------------------------------------

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED 2002 STOCK PLAN

STOCK OPTION AGREEMENT

(Outside Director Option – U.S. Version)

Unless otherwise defined herein, the capitalized terms used in this Stock Option
Agreement shall have the same defined meanings as set forth in the Trimble
Navigation Limited Amended and Restated 2002 Stock Plan (the “Plan”).

I. NOTICE OF STOCK OPTION GRANT

Name:

Address:

You have been granted an option to purchase shares of the Common Stock of the
Company, subject to the terms and conditions of the Plan and this Stock Option
Agreement (the “Option Agreement”), as follows:

 

Grant Number  

 

  Date of Grant  

 

  Vesting Commencement Date  

 

  Exercise Price per Share   $  

 

  Total Number of Shares Granted  

 

  Total Exercise Price   $  

 

  Type of Option:   Nonstatutory Stock Option   Term/Expiration Date:   Seventh
(7th) Anniversary of the Date of Grant  

Vesting Schedule:

This Option shall be exercisable, in whole or in part, in accordance with the
following schedule:

This Option shall vest and become exercisable cumulatively, to the extent of
1/12th of the Shares subject to the Option for each complete calendar month
after the Date of Grant of the Option.

 

-19-



--------------------------------------------------------------------------------

Termination Period:

This Option may be exercised for three (3) months after the Optionee ceases to
be a Service Provider. Upon the death or Disability of the Optionee, this Option
may be exercised for twelve months after the Optionee ceases to be a Service
Provider. In no event shall this Option be exercised later than the
Term/Expiration Date as provided above.

II. AGREEMENT

A. Grant of Option.

The Administrator hereby grants to the Optionee named in the Notice of Grant
attached as Part I of this Agreement (the “Optionee”) an option (the “Option”)
to purchase the number of Shares, as set forth in the Notice of Grant, at the
exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Plan, which is incorporated
herein by reference. Subject to Section 15(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Option Agreement, the terms and conditions of the Plan shall
prevail.

B. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

(b) Method of Exercise. This Option is exercisable by (i) electronic exercise in
accordance with an approved automated exercise program or (ii) delivery of an
exercise notice, in the form designated by the Company from time to time, which
shall state the election to exercise the Option, the number of Shares in respect
of which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be completed by the Optionee
and delivered to the Company. The Exercise Notice shall be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares. This Option
shall be deemed to be exercised upon receipt by the Company of the Exercise
Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.

C. Method of Payment.

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:

1. cash; or

 

-20-



--------------------------------------------------------------------------------

2. check; or

3. consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or

4. surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares.

D. Non-Transferability of Option.

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
the Optionee only by the Optionee. The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.

E. Term of Option.

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.

F. Tax Obligations.

Regardless of any action the Company takes with respect to any or all income
tax, social security, payroll tax, payment on account or other tax-related items
related to the Optionee’s participation in the Plan and legally applicable to
him or her (“Tax-Related Items”), the Optionee acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Optionee’s responsibility
and may exceed the amount actually withheld by the Company. The Optionee further
acknowledges that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Option, including, without limitation, the grant, vesting or exercise of
this Option, the issuance of Shares upon exercise of this Option, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends; and (ii) does not commit to and is under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate the
Optionee’s liability for Tax-Related Items or achieve any particular tax result.
Furthermore, if the Optionee has become subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable
event, the Optionee acknowledges that the Company may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items. In this regard, the Optionee authorizes the
Company, or its agents, at its discretion, to satisfy the obligations with
regard to all Tax-Related Items by either or both of the following:

(a) withholding from proceeds of the sale of Exercised Shares acquired upon
exercise, either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Optionee’s behalf pursuant to this authorization); or

 

-21-



--------------------------------------------------------------------------------

(b) withholding in the Exercised Shares to be issued upon exercise of this
Option.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, the Optionee is deemed, for tax
purposes, to have been issued the full number of Exercised Shares,
notwithstanding that some Shares are held back solely for the purpose of paying
the Tax-Related Items due as a result of any aspect of the Optionee’s
participation in the Plan.

Finally, the Optionee shall pay to the Company any amount of Tax-Related Items
that the Company may be required to withhold or account for as a result of the
Optionee’s participation in the Plan, which amount cannot be satisfied by the
means previously described. The Company may refuse to issue or deliver Shares or
the proceeds of the sale of Shares if the Optionee fails to comply with his or
her obligations in connection with the Tax-Related Items.

G. No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendation regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying Shares. The
Optionee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

H. Data Privacy.

The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this Option Agreement and any other Option materials by and among,
as applicable, the Company and any Affiliate for the exclusive purposes of
implementing, administering and managing the Optionee’s participation in the
Plan.

The Optionee understands that the Company may hold certain personal information
about him or her, including, without limitation, the Optionee’s name, home
address and telephone number, date of birth, social security number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all stock options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the exclusive purposes of implementing,
administering and managing the Plan (“Data”).

The Optionee understands that Data will be transferred to the Company’s broker,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Optionee understands that the
recipients of the Data may be located outside the United States, and that the
recipients’ country may have different data privacy laws and protections than
the United States. The Optionee authorizes the Company, the Company’s broker and
any other third parties which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing the Optionee’s
participation in the Plan.

 

-22-



--------------------------------------------------------------------------------

I. Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.

J. Severability.

The provisions of this Option Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

K. Imposition of Other Requirements.

The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on this Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with Applicable Laws or facilitate the administration of the Plan, and
to require the Optionee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

L. Securities Law Compliance.

Notwithstanding anything to the contrary contained herein, no Shares will be
issued to the Optionee upon the exercise of this Option unless the Shares
subject to the Option are then registered under the Securities Act of 1933, as
amended (the “Securities Act’), or, if such Shares are not so registered, the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. By accepting this Option, the Optionee
agrees not to sell any of the Shares received under this Option at a time when
Applicable Laws or Company policies prohibit a sale.

M. Code Section 409A.

The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan, this
Option Agreement or the Notice of Grant or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to ensure that this Option qualifies for exemption from, or complies with the
requirements of, Section 409A of the Code; provided, however, that the Company
makes no representation that the Option will be exempt from, or will comply
with, Section 409A of the Code, and makes no undertakings to preclude
Section 409A of the Code from applying to the Option or to ensure that it
complies with Section 409A of the Code.

 

-23-



--------------------------------------------------------------------------------

N. Entire Agreement; Governing Law.

The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and the Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the state of California.

By the Optionee’s signature and the signature of the Company’s representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Option Agreement. The
Optionee has reviewed the Plan and this Option Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement and fully understands all provisions of the Plan and Option
Agreement. The Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Option Agreement. The Optionee further agrees to notify
the Company upon any change in the residence address indicated below.

 

OPTIONEE:      TRIMBLE NAVIGATION LIMITED

 

Signature

    

 

By

 

Print Name

    

 

Print Name

 

Residence Address

    

 

Title

 

    

 

-24-



--------------------------------------------------------------------------------

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED 2002 STOCK PLAN

STOCK OPTION AGREEMENT

(Outside Director Option – Non-U.S. Version)

Unless otherwise defined herein, the capitalized terms used in this Stock Option
Agreement shall have the same defined meanings as set forth in the Trimble
Navigation Limited Amended and Restated 2002 Stock Plan (the “Plan”).

III. NOTICE OF STOCK OPTION GRANT

Name:

Address:

You have been granted an option to purchase shares of the Common Stock of the
Company, subject to the terms and conditions of the Plan and this Stock Option
Agreement (the “Option Agreement”), as follows:

 

Grant Number  

 

  Date of Grant  

 

  Vesting Commencement Date  

 

  Exercise Price per Share   $  

 

  Total Number of Shares Granted  

 

  Total Exercise Price   $  

 

  Type of Option:   Nonstatutory Stock Option   Term/Expiration Date:   Seventh
(7th) Anniversary of the Date of Grant  

Vesting Schedule:

This Option shall be exercisable, in whole or in part, in accordance with the
following schedule:

This Option shall vest and become exercisable cumulatively, to the extent of
1/12th of the Shares subject to the Option for each complete calendar month
after the Date of Grant of the Option.

 

-25-



--------------------------------------------------------------------------------

Termination Period:

This Option may be exercised for three (3) months after the Optionee ceases to
be a Service Provider. Upon the death or Disability of the Optionee, this Option
may be exercised for twelve months after the Optionee ceases to be a Service
Provider. In no event shall this Option be exercised later than the
Term/Expiration Date as provided above.

IV. AGREEMENT

A. Grant of Option.

The Administrator hereby grants to the Optionee named in the Notice of Grant
attached as Part I of this Agreement (the “Optionee”) an option (the “Option”)
to purchase the number of Shares, as set forth in the Notice of Grant, at the
exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Plan, which is incorporated
herein by reference. Subject to Section 15(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Option Agreement, the terms and conditions of the Plan shall
prevail.

B. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

(b) Method of Exercise. This Option is exercisable by (i) electronic exercise in
accordance with an approved automated exercise program or (ii) delivery of an
exercise notice, in the form designated by the Company from time to time, which
shall state the election to exercise the Option, the number of Shares in respect
of which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be completed by the Optionee
and delivered to the Company. The Exercise Notice shall be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares. This Option
shall be deemed to be exercised upon receipt by the Company of the Exercise
Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.

C. Method of Payment.

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:

1. cash; or

 

-26-



--------------------------------------------------------------------------------

2. check; or

3. consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan.

D. Non-Transferability of Option.

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
the Optionee only by the Optionee. The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.

E. Term of Option.

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.

F. Tax Obligations.

Regardless of any action the Company and/or any Affiliate (collectively, the
“Company”) takes with respect to any or all income tax, social security, payroll
tax, payment on account or other tax-related items related to the Optionee’s
participation in the Plan and legally applicable to him or her (“Tax-Related
Items”), the Optionee acknowledges that the ultimate liability for all
Tax-Related Items is and remains the Optionee’s responsibility and may exceed
the amount actually withheld by the Company. The Optionee further acknowledges
that the Company (i) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Option,
including, without limitation, the grant, vesting or exercise of this Option,
the issuance of Shares upon exercise of this Option, the subsequent sale of
Shares acquired pursuant to such issuance and the receipt of any dividends; and
(ii) does not commit to and is under no obligation to structure the terms of the
grant or any aspect of the Option to reduce or eliminate the Optionee’s
liability for Tax-Related Items or achieve any particular tax result.
Furthermore, if the Optionee has become subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable
event, the Optionee acknowledges that the Company may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items. In this regard, the Optionee authorizes the
Company, or its agents, at its discretion, to satisfy the obligations with
regard to all Tax-Related Items by either or both of the following:

(c) withholding from proceeds of the sale of Exercised Shares acquired upon
exercise, either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Optionee’s behalf pursuant to this authorization); or

 

-27-



--------------------------------------------------------------------------------

(d) withholding in the Exercised Shares to be issued upon exercise of this
Option.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, the Optionee is deemed, for tax
purposes, to have been issued the full number of Exercised Shares,
notwithstanding that some Shares are held back solely for the purpose of paying
the Tax-Related Items due as a result of any aspect of the Optionee’s
participation in the Plan.

Finally, the Optionee shall pay to the Company any amount of Tax-Related Items
that the Company may be required to withhold or account for as a result of the
Optionee’s participation in the Plan, which amount cannot be satisfied by the
means previously described. The Company may refuse to issue or deliver Shares or
the proceeds of the sale of Shares if the Optionee fails to comply with his or
her obligations in connection with the Tax-Related Items.

G. Nature of Option Grant.

In accepting this Option, the Optionee acknowledges the following:

1. the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;

2. the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future stock options, or benefits in lieu
of stock options, even if stock options have been granted repeatedly in the
past;

3. all decisions with respect to future stock option grants, if any, will be at
the sole discretion of the Company;

4. the Optionee’s participation in the Plan shall not interfere with the ability
of the Company to terminate the Optionee’s Service Provider relationship at any
time;

5. the Optionee’s participation in the Plan is voluntary;

6. this Option and the Optioned Stock are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company;

7. this Option and the Optioned Stock are not intended to replace any pension
rights or compensation;

8. this Option and the Optioned Stock are not part of normal or expected
compensation or salary for any purposes, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or an
Affiliate;

9. this Option and the Optionee’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
an Affiliate;

 

-28-



--------------------------------------------------------------------------------

10. the future value of the underlying Shares is unknown and cannot be predicted
with any certainty;

11. if the Optioned Stock does not increase in value, this Option will have no
value;

12. if the Optionee exercises this Option and obtains Shares, the value of the
Shares acquired upon exercise may increase or decrease in value, even below the
Exercise Price;

13. no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option if the Optionee ceases to be a Service Provider (for
any reason whatsoever and whether or not in breach of local labor laws), and in
consideration of the grant, to which the Optionee is not otherwise entitled, the
Optionee irrevocably agrees never to institute any claim against the Company or
an Affiliate, waives his or her ability, if any, to bring any such claim, and
releases the Company and any Affiliate from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
the Optionee shall be deemed irrevocably to have agreed not to pursue such
claim; and

14. in the event that the Optionee ceases to be a Service Provider (whether or
not in breach of local labor laws), the Optionee’s right, if any, to vest in
this Option will terminate effective as of the date on which the Optionee is no
longer an active Service Provider and will not be extended by any notice period
mandated under Applicable Laws (e.g., Optionee would not be an active Service
Provider for a period of “garden leave” or similar period pursuant to Applicable
Laws); the Administrator shall have the exclusive discretion to determine when
the Optionee is no longer an active Service Provider for purposes of this
Option.

H. No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendation regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying Shares. The
Optionee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

I. Data Privacy.

The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this Option Agreement and any other Option materials by and
between, as applicable, the Company and any Affiliate for the exclusive purpose
of implementing, administering and managing the Optionee’s participation in the
Plan.

The Optionee understands that the Company and any Affiliate may hold certain
personal information about him or her, including, without limitation, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all stock options or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in the Optionee’s favor, for the exclusive purposes of
implementing, administering and managing the Plan (“Data”).

 

-29-



--------------------------------------------------------------------------------

The Optionee understands that Data will be transferred to the Company’s broker,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Optionee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Optionee’s country. The Optionee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. The Optionee authorizes the Company, the Company’s
broker and any other third parties which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing the Optionee’s
participation in the Plan. The Optionee understands that Data will be held only
as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan. The Optionee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the Company.
The Optionee understands, however, that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan. For more
information on the consequences of his or her refusal to consent or withdrawal
of consent, the Optionee understands that he or she may contact the Company.

J. Language.

If the Optionee has received this Option Agreement or any other documents
related to the Plan translated into a language other than English and if the
meaning of the translated version differs from the English version, the English
version shall control.

K. Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.

L. Severability.

The provisions of this Option Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

-30-



--------------------------------------------------------------------------------

M. Appendix.

Notwithstanding any provisions in this Option Agreement, this Option shall be
subject to any special terms and conditions for the Optionee’s country set forth
in the Appendix. Moreover, if the Optionee relocates to one of the countries
included in the Appendix, the special terms and conditions for such country
shall apply to the Optionee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with Applicable Laws or facilitate the administration of the Plan. The
Appendix constitutes part of this Option Agreement.

N. Imposition of Other Requirements.

The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on this Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with Applicable Laws or facilitate the administration of the Plan, and
to require the Optionee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

O. Securities Law Compliance.

Notwithstanding anything to the contrary contained herein, no Shares will be
issued to the Optionee upon the exercise of this Option unless the Shares
subject to the Option are then registered under the Securities Act of 1933, as
amended (the “Securities Act’), or, if such Shares are not so registered, the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. By accepting this Option, the Optionee
agrees not to sell any of the Shares received under this Option at a time when
Applicable Laws or Company policies prohibit a sale.

P. Code Section 409A.

The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan, this
Option Agreement or the Notice of Grant or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to ensure that this Option qualifies for exemption from, or complies with the
requirements of, Section 409A of the Code; provided, however, that the Company
makes no representation that the Option will be exempt from, or will comply
with, Section 409A of the Code, and makes no undertakings to preclude
Section 409A of the Code from applying to the Option or to ensure that it
complies with Section 409A of the Code.

Q. Entire Agreement; Governing Law.

The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and the Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the state of California.

 

-31-



--------------------------------------------------------------------------------

By the Optionee’s signature and the signature of the Company’s representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Option Agreement. The
Optionee has reviewed the Plan and this Option Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement and fully understands all provisions of the Plan and Option
Agreement. The Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Option Agreement. The Optionee further agrees to notify
the Company upon any change in the residence address indicated below.

 

OPTIONEE:

 

     

TRIMBLE NAVIGATION LIMITED

 

  

 

Signature

 

     

 

By

 

  

 

Print Name

 

     

 

Print Name

 

  

 

Residence Address

     

 

Title

 

  

 

        

 

-32-



--------------------------------------------------------------------------------

EXHIBIT A

APPENDIX TO

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED 2002 STOCK PLAN

STOCK OPTION AGREEMENT

(NON-U.S. OPTIONEES)

TERMS AND CONDITIONS

This Appendix, which is part of the Option Agreement, includes additional terms
and conditions that govern this Option and that will apply to the Optionee if he
or she is in one of the countries listed below. Unless otherwise defined herein,
capitalized terms set forth in this Appendix shall have the meanings ascribed to
them in the Plan or the Option Agreement.

NOTIFICATIONS

This Appendix also includes information regarding securities, exchange control
and certain other issues of which the Optionee should be aware with respect to
his or her participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2010. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Optionee not
rely on the information in this Appendix as the only source of information
relating to the consequences of his or her participation in the Plan because
such information may be outdated when he or she exercise this Option and/or
sells any Shares acquired at exercise.

In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation. As a result, the Company is not in
a position to assure the Optionee of any particular result. The Optionee
therefore is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to his or her particular
situation.

Finally, if the Optionee is a citizen or resident of a country other than that
in which the Optionee currently is working, or transfers his or her residence to
a different country after the Date of Grant, the information contained herein
may not apply to him or her.

SWEDEN

There are no country-specific terms and conditions.

 

-33-



--------------------------------------------------------------------------------

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED 2002 STOCK PLAN

STOCK OPTION AGREEMENT

(U.S. OPTIONEES)

Unless otherwise defined herein, the capitalized terms used in this Stock Option
Agreement shall have the same defined meanings as set forth in the Trimble
Navigation Limited Amended and Restated 2002 Stock Plan (the “Plan”).

I. NOTICE OF STOCK OPTION GRANT

Name (Optionee):                                         

You have been granted an option to purchase shares of the Common Stock of the
Company, subject to the terms and conditions of the Plan and this Stock Option
Agreement (the “Option Agreement”), as follows:

 

Grant Number  

 

  Date of Grant  

 

  Vesting Commencement Date  

 

  Exercise Price per Share   $  

 

  Total Number of Shares Granted  

 

  Total Exercise Price   $  

 

 

 

Type of Option             Incentive Stock Option             Nonstatutory Stock
Option

 

Term/Expiration Date:                                              

 

-34-



--------------------------------------------------------------------------------

Vesting Schedule:

This Option shall be exercisable, in whole or in part, in accordance with the
following schedule:

20% of the Shares subject to this Option shall vest twelve months after the
Vesting Commencement Date, and 1/60th of the Shares subject to this Option shall
vest each month thereafter on the same day of the month as the Vesting
Commencement Date, such that 100% of the Shares subject to this Option shall
vest five (5) years from the Vesting Commencement Date, subject to the Optionee
continuing to be a Service Provider on such dates.

Termination Period:

This Option may be exercised for three (3) months after the Optionee ceases to
be a Service Provider. Upon the death or Disability of the Optionee, this Option
may be exercised for twelve (12) months after the Optionee ceases to be a
Service Provider. In no event shall this Option be exercised later than the
Term/Expiration Date as provided above.

II. AGREEMENT

A. Grant of Option.

The Administrator hereby grants to the person named in the Notice of Stock
Option Grant (the “Notice of Grant”) attached as Part I of this Option Agreement
(the “Optionee”) an option (the “Option”) to purchase the number of Shares, as
set forth in the Notice of Grant, at the exercise price per Share set forth in
the Notice of Grant (the “Exercise Price”), subject to the terms and conditions
of the Plan, which is incorporated herein by reference. Subject to Section 15(c)
of the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Section 422(d) of the Code,
it shall be treated as a Nonstatutory Stock Option (“NSO”).

B. Exercise of Option.

1. Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

2. Method of Exercise. This Option is exercisable by (i) electronic exercise in
accordance with an approved automated exercise program or (ii) delivery of an
exercise notice, in the form designated by the Company from time to time (the
“Exercise Notice”), which shall state the election to exercise the Option, the
number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be completed by the Optionee and delivered to the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares. This Option shall be deemed to be exercised upon
receipt by the Company of the Exercise Price.

 

-35-



--------------------------------------------------------------------------------

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes, the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.

C. Method of Payment.

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:

1. cash; or

2. check; or

3. consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or

4. surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares.

D. Non-Transferability of Option.

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
the Optionee only by the Optionee. The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.

E. Term of Option.

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.

F. Tax Obligations.

1. Withholding Taxes. Regardless of any action the Company and/or the Optionee’s
actual employer, if the Company is not the Optionee’s employer (collectively,
the “Company”), takes with respect to any or all income tax, social security,
payroll tax, payment on account or other tax-related items related to the
Optionee’s participation in the Plan and legally applicable to him or her
(“Tax-Related Items”), the Optionee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company. The Optionee further
acknowledges that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Option, including, without limitation, the grant, vesting or exercise of
this Option, the issuance of Shares upon exercise of this Option, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends; and (ii) does not commit to and is under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate the
Optionee’s liability for Tax-Related Items or achieve any particular tax result.
Furthermore, if the Optionee has become subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable
event, the Optionee acknowledges that the Company may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

-36-



--------------------------------------------------------------------------------

Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items. In this regard, the Optionee authorizes the
Company, or its agents, at its discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:

(a) withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company; or

(b) withholding from proceeds of the sale of Exercised Shares acquired upon
exercise, either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Optionee’s behalf pursuant to this authorization); or

(c) withholding in the Exercised Shares to be issued upon exercise of this
Option.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, the Optionee is deemed, for tax
purposes, to have been issued the full number of Exercised Shares,
notwithstanding that some Shares are held back solely for the purpose of paying
the Tax-Related Items due as a result of any aspect of the Optionee’s
participation in the Plan.

Finally, the Optionee shall pay to the Company any amount of Tax-Related Items
that the Company may be required to withhold or account for as a result of the
Optionee’s participation in the Plan, which amount cannot be satisfied by the
means previously described. The Company may refuse to issue or deliver Shares or
the proceeds of the sale of Shares if the Optionee fails to comply with his or
her obligations in connection with the Tax-Related Items.

2. Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
the Optionee herein is an ISO, and if the Optionee sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of
(1) the date two years after the Date of Grant, or (2) the date one year after
the date of exercise, the Optionee shall immediately notify the Company in
writing of such disposition.

G. NO GUARANTEE OF CONTINUED SERVICE.

THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY OR THE EMPLOYER, IF THE COMPANY IS NOT THE OPTIONEE’S
EMPLOYER (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR
PURCHASING SHARES HEREUNDER). THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED

 

-37-



--------------------------------------------------------------------------------

HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE OPTIONEE’S
RIGHT OR THE EMPLOYER’S RIGHT TO TERMINATE THE OPTIONEE’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE, IN COMPLIANCE WITH
APPLICABLE LOCAL LAW.

H. Nature of Option Grant.

In accepting this Option, the Optionee acknowledges the following:

1. the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;

2. the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future stock options, or benefits in lieu
of stock options, even if stock options have been granted repeatedly in the
past;

3. all decisions with respect to future stock option grants, if any, will be at
the sole discretion of the Company;

4. the Optionee’s participation in the Plan shall not create a right to further
employment with the Company or any Affiliate and shall not interfere with the
ability of the Company or an Affiliate, as applicable, to terminate the
Optionee’s Service Provider relationship at any time;

5. the Optionee’s participation in the Plan is voluntary;

6. this Option and the Optioned Stock are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company, and which is outside the scope of the Optionee’s employment contract,
if any;

7. this Option and the Optioned Stock are not intended to replace any pension
rights or compensation;

8. this Option and the Optioned Stock are not part of normal or expected
compensation or salary for any purposes, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Affiliate;

9. this Option and the Optionee’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Affiliate;

10. the future value of the underlying Shares is unknown and cannot be predicted
with any certainty;

 

-38-



--------------------------------------------------------------------------------

11. if the Optioned Stock does not increase in value, this Option will have no
value;

12. if the Optionee exercises this Option and obtains Shares, the value of the
Shares acquired upon exercise may increase or decrease in value, even below the
Exercise Price;

13. no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option if the Optionee ceases to be a Service Provider (for
any reason whatsoever and whether or not in breach of local labor laws), and in
consideration of the grant, to which the Optionee is not otherwise entitled, the
Optionee irrevocably agrees never to institute any claim against the Company and
his or her actual employer, if the Company is not his or her employer, waives
his or her ability, if any, to bring any such claim, and releases the Company
and any Affiliate from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, the Optionee shall
be deemed irrevocably to have agreed not to pursue such claim; and

14. in the event that the Optionee ceases to be a Service Provider (whether or
not in breach of local labor laws), the Optionee’s right, if any, to vest in
this Option will terminate effective as of the date on which the Optionee is no
longer an active Service Provider and will not be extended by any notice period
mandated under Applicable Laws; the Administrator shall have the exclusive
discretion to determine when the Optionee is no longer an active Service
Provider for purposes of this Option.

I. No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying Shares. The
Optionee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

J. Data Privacy.

The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this Option Agreement and any other Option materials by and among,
as applicable, the Company and any Affiliate for the exclusive purposes of
implementing, administering and managing the Optionee’s participation in the
Plan.

The Optionee understands that the Company may hold certain personal information
about him or her, including, without limitation, the Optionee’s name, home
address and telephone number, date of birth, social security number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all stock options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the exclusive purposes of implementing,
administering and managing the Plan (“Data”).

The Optionee understands that Data will be transferred to the Company’s broker,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan.

 

-39-



--------------------------------------------------------------------------------

The Optionee understands that the recipients of the Data may be located outside
the United States, and that the recipients’ country may have different data
privacy laws and protections than the United States. The Optionee understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Optionee authorizes the Company, the Company’s broker and
any other third parties which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing the Optionee’s
participation in the Plan. The Optionee understands that Data will be held only
as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan. The Optionee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. The Optionee understands, however, that
refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan. For more information on the consequences of his or her
refusal to consent or withdrawal of consent, the Optionee understands that he or
she may contact his or her local human resources representative.

K. Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.

L. Severability.

The provisions of this Option Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

M. Imposition of Other Requirements.

The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on this Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with Applicable Laws or facilitate the administration of the Plan, and
to require the Optionee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

N. Entire Agreement; Governing Law; Venue.

The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and the Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the state of California.

 

-40-



--------------------------------------------------------------------------------

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Option or this Option
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this grant is made and/or to be performed.

O. Securities Law Compliance

Notwithstanding anything to the contrary contained herein, no Shares will be
issued to you upon the exercise of this Option unless the Shares subject to the
Option are then registered under the Securities Act of 1933, as amended (the
“Securities Act’), or, if such Shares are not so registered, the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. By accepting this Option, you agree not to sell any of
the Shares received under this Option at a time when Applicable Laws or Company
policies prohibit a sale.

P. Code Section 409A

The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan, this
Option Agreement or the Notice of Grant or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to ensure that this Option qualifies for exemption from, or complies with the
requirements of, Section 409A of the Code; provided, however, that the Company
makes no representation that the Option will be exempt from, or will comply
with, Section 409A of the Code, and makes no undertakings to preclude
Section 409A of the Code from applying to the Option or to ensure that it
complies with Section 409A of the Code.

BY THE OPTIONEE’S SIGNATURE AND THE SIGNATURE OF THE COMPANY’S REPRESENTATIVE
BELOW, THE OPTIONEE AND THE COMPANY AGREE THAT THIS OPTION IS GRANTED UNDER AND
GOVERNED BY THE TERMS AND CONDITIONS OF THE PLAN AND THIS OPTION AGREEMENT. THE
OPTIONEE HAS REVIEWED THE PLAN AND THIS OPTION AGREEMENT IN THEIR ENTIRETY, HAS
HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO EXECUTING THIS
OPTION AGREEMENT AND FULLY UNDERSTANDS ALL PROVISIONS OF THE PLAN AND OPTION
AGREEMENT. THE OPTIONEE HEREBY AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL
ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY QUESTIONS
RELATING TO THE PLAN AND OPTION AGREEMENT. THE OPTIONEE FURTHER AGREES TO NOTIFY
THE COMPANY UPON ANY CHANGE IN THE RESIDENCE ADDRESS INDICATED BELOW.

 

-41-



--------------------------------------------------------------------------------

OPTIONEE:       TRIMBLE NAVIGATION LIMITED

 

Signature

   

 

By

 

Print Name

   

Steven W. Berglund

Print Name

 

    President & CEO Residence Address     Title  

 

-42-



--------------------------------------------------------------------------------

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED 2002 STOCK PLAN

STOCK OPTION AGREEMENT

(NON-U.S. OPTIONEES)

Unless otherwise defined herein, the capitalized terms used in this Stock Option
Agreement shall have the same defined meanings as set forth in the Trimble
Navigation Limited Amended and Restated 2002 Stock Plan (the “Plan”).

III. NOTICE OF STOCK OPTION GRANT

Name (Optionee):                                              

You have been granted a Nonstatutory Stock Option to purchase shares of the
Common Stock of the Company, subject to the terms and conditions of the Plan and
this Stock Option Agreement (the “Option Agreement”), including any special
terms and conditions for the Optionee’s country in any appendix hereto attached
as Exhibit A (the “Appendix”), as follows:

 

Grant Number  

 

  Date of Grant  

 

  Vesting Commencement Date  

 

  Exercise Price per Share   $  

 

  Total Number of Shares Granted  

 

  Total Exercise Price   $  

 

  Term/Expiration Date:  

 

 

Vesting Schedule:

This Option shall be exercisable, in whole or in part, in accordance with the
following schedule:

20% of the Shares subject to this Option shall vest twelve months after the
Vesting Commencement Date, and 1/60th of the Shares subject to this Option shall
vest each month thereafter on the same day of the month as the Vesting
Commencement Date, such that 100% of the Shares subject to this Option shall
vest five (5) years from the Vesting Commencement Date, subject to the Optionee
continuing to be a Service Provider on such dates.

 

-43-



--------------------------------------------------------------------------------

Termination Period:

This Option may be exercised for three (3) months after the Optionee ceases to
be a Service Provider. The period during which Optionee is considered to be a
Service Provider will not be extended by any notice of termination or similar
period; instead, the termination date will be considered the last day of active
service for the purposes of this Option Agreement. Upon the death or Disability
of the Optionee, this Option may be exercised for twelve (12) months after the
Optionee ceases to be a Service Provider. In no event shall this Option be
exercised later than the Term/Expiration Date as provided above.

IV. AGREEMENT

A. Grant of Option.

The Administrator hereby grants to the person named in the Notice of Stock
Option Grant (the “Notice of Grant”) attached as Part I of this Option Agreement
(the “Optionee”) a Nonstatutory Stock Option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the Exercise Price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to the
terms and conditions of the Plan, which is incorporated herein by reference.
Subject to Section 15(c) of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Option
Agreement, the terms and conditions of the Plan shall prevail.

B. Exercise of Option.

1. Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement, including the Appendix.

2. Method of Exercise. This Option is exercisable by (i) electronic exercise in
accordance with an approved automated exercise program or (ii) delivery of an
exercise notice, designated by the Company from time to time (the “Exercise
Notice”), which shall state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
the Company pursuant to the provisions of the Plan. The Exercise Notice shall be
completed by the Optionee and delivered to the Company. The Exercise Notice
shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of the Exercise Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws.

C. Method of Payment.

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:

1. cash (in U.S. dollars); or

 

-44-



--------------------------------------------------------------------------------

2. check (denominated in U.S. dollars); or

3. consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan.

D. Non-Transferability of Option.

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
the Optionee only by the Optionee. The terms of the Plan and this Option
Agreement, including the Appendix, shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

E. Term of Option.

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.

F. Tax Obligations.

Regardless of any action the Company or the Optionee’s actual employer, if the
Company is not the actual employer (the “Employer”), takes with respect to any
or all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Optionee’s participation in the Plan and
legally applicable to him or her (“Tax-Related Items”), the Optionee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Optionee’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Optionee further acknowledges that
the Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Option, including, without limitation, the grant, vesting or exercise of
this Option, the issuance of Shares upon exercise of this Option, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends; and (b) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Option to reduce or eliminate the
Optionee’s liability for Tax-Related Items or achieve any particular tax result.
Furthermore, if the Optionee has become subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable
event, the Optionee acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Optionee authorizes the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:

1. withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or

 

-45-



--------------------------------------------------------------------------------

2. withholding from proceeds of the sale of Exercised Shares acquired upon
exercise, either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Optionee’s behalf pursuant to this authorization); or

3. withholding in the Exercised Shares to be issued upon exercise of this
Option.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, the Optionee is deemed, for tax
purposes, to have been issued the full number of Exercised Shares,
notwithstanding that some Shares are held back solely for the purpose of paying
the Tax-Related Items due as a result of any aspect of the Optionee’s
participation in the Plan.

Finally, the Optionee shall pay to the Company and/or the Employer any amount of
Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan,
which amount cannot be satisfied by the means previously described. The Company
may refuse to issue or deliver Shares or the proceeds of the sale of Shares if
the Optionee fails to comply with his or her obligations in connection with the
Tax-Related Items.

G. NO GUARANTEE OF CONTINUED SERVICE.

THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE EMPLOYER (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER). THE OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE OPTIONEE’S RIGHT OR
THE EMPLOYER’S RIGHT TO TERMINATE THE OPTIONEE’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE, IN COMPLIANCE WITH APPLICABLE LOCAL
LAW.

H. Nature of Option Grant.

In accepting this Option, the Optionee acknowledges the following:

1. the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;

2. the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future stock options, or benefits in lieu
of stock options, even if stock options have been granted repeatedly in the
past;

 

-46-



--------------------------------------------------------------------------------

3. all decisions with respect to future stock option grants, if any, will be at
the sole discretion of the Company;

4. the Optionee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Optionee’s Service Provider relationship at any time;

5. the Optionee’s participation in the Plan is voluntary;

6. this Option and the Optioned Stock are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and which is outside the scope of the Optionee’s
employment contract, if any;

7. this Option and the Optioned Stock are not intended to replace any pension
rights or compensation;

8. this Option and the Optioned Stock are not part of normal or expected
compensation or salary for any purposes, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Affiliate;

9. this Option and the Optionee’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
an Affiliate;

10. the future value of the underlying Shares is unknown and cannot be predicted
with any certainty;

11. if the Optioned Stock does not increase in value, this Option will have no
value;

12. if the Optionee exercises this Option and obtains Shares, the value of the
Shares acquired upon exercise may increase or decrease in value, even below the
Exercise Price;

13. no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option if the Optionee ceases to be a Service Provider (for
any reason whatsoever and whether or not in breach of local labor laws), and in
consideration of the grant, to which the Optionee is not otherwise entitled, the
Optionee irrevocably agrees never to institute any claim against the Company,
the Employer or any Affiliate, waives his or her ability, if any, to bring any
such claim, and releases the Company, the Employer, and any Affiliate from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, the Optionee shall be deemed irrevocably to
have agreed not to pursue such claim; and

14. in the event that the Optionee ceases to be a Service Provider (whether or
not in breach of local labor laws), the Optionee’s right, if any, to vest in
this Option will terminate effective as of the date on which the Optionee is no
longer an active Service Provider and will not be extended by any notice period
mandated under Applicable Laws (e.g., Optionee would not

 

-47-



--------------------------------------------------------------------------------

be an active Service Provider for a period of “garden leave” or similar period
pursuant to Applicable Laws); the Plan Administrator shall have the exclusive
discretion to determine when the Optionee is no longer an active Service
Provider for purposes of this Option.

I. No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying Shares. Optionee
is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan.

J. Data Privacy.

The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this Option Agreement and any other Option materials by and among,
as applicable, the Employer, the Company and any Affiliate for the exclusive
purpose of implementing, administering and managing the Optionee’s participation
in the Plan.

The Optionee understands that the Company and the Employer may hold certain
personal information about him or her, including, without limitation, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all stock options or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in the Optionee’s favor, for the exclusive purposes of
implementing, administering and managing the Plan (“Data”).

The Optionee understands that Data will be transferred to the Company’s broker,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Optionee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Optionee’s country. The Optionee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. The Optionee authorizes the Company, the Company’s
broker and any other third parties which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing the Optionee’s
participation in the Plan. The Optionee understands that Data will be held only
as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan. The Optionee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. The Optionee understands, however, that
refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan. For more information on the consequences of his or her
refusal to consent or withdrawal of consent, the Optionee understands that he or
she may contact his or her local human resources representative.

 

-48-



--------------------------------------------------------------------------------

K. Language.

If the Optionee has received this Option Agreement or any other documents
related to the Plan translated into a language other than English and if the
meaning of the translated version differs from the English version, the English
version shall control.

L. Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.

M. Severability.

The provisions of this Option Agreement, including the Appendix, are severable,
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

N. Appendix.

Notwithstanding any provisions in this Option Agreement, this Option shall be
subject to any special terms and conditions for the Optionee’s country set forth
in the Appendix. Moreover, if the Optionee relocates to one of the countries
included in the Appendix, the special terms and conditions for such country
shall apply to the Optionee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with Applicable Laws or facilitate the administration of the Plan. The
Appendix constitutes part of this Option Agreement.

O. Imposition of Other Requirements.

The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on this Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with Applicable Laws or facilitate the administration of the Plan, and
to require the Optionee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

P. Entire Agreement; Governing Law; Venue.

The Plan is incorporated herein by reference. The Plan and this Option
Agreement, including the Appendix, constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Optionee
with respect to the subject matter hereof, and may not be modified adversely to
the Optionee’s interest except by means of a writing signed by the Company and
the Optionee. This agreement is governed by the internal substantive laws, but
not the choice of law rules, of the state of California.

 

-49-



--------------------------------------------------------------------------------

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Option or this Option
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this grant is made and/or to be performed.

BY THE OPTIONEE’S SIGNATURE AND THE SIGNATURE OF THE COMPANY’S REPRESENTATIVE
BELOW, THE OPTIONEE AND THE COMPANY AGREE THAT THIS OPTION IS GRANTED UNDER AND
GOVERNED BY THE TERMS AND CONDITIONS OF THE PLAN AND THIS OPTION AGREEMENT,
INCLUDING THE APPENDIX. THE OPTIONEE HAS REVIEWED THE PLAN AND THIS OPTION
AGREEMENT, INCLUDING THE APPENDIX, IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO
OBTAIN THE ADVICE OF COUNSEL PRIOR TO EXECUTING THIS OPTION AGREEMENT AND FULLY
UNDERSTANDS ALL PROVISIONS OF THE PLAN AND OPTION AGREEMENT, INCLUDING THE
APPENDIX. THE OPTIONEE HEREBY AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL
ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY QUESTIONS
RELATING TO THE PLAN AND OPTION AGREEMENT, INCLUDING THE APPENDIX. THE OPTIONEE
FURTHER AGREES TO NOTIFY THE COMPANY UPON ANY CHANGE IN THE RESIDENCE ADDRESS
INDICATED BELOW.

 

OPTIONEE:         TRIMBLE NAVIGATION LIMITED

 

Signature

     

 

By

 

      Steven W. Berglund Print Name         Print Name

 

      President & CEO Residence Address       Title

 

-50-



--------------------------------------------------------------------------------

EXHIBIT A

APPENDIX TO

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED 2002 STOCK PLAN

STOCK OPTION AGREEMENT

(NON-U.S. OPTIONEES)

TERMS AND CONDITIONS

This Appendix, which is part of the Option Agreement, includes additional terms
and conditions that govern this Option and that will apply to the Optionee if he
or she is in one of the countries listed below. Unless otherwise defined herein,
capitalized terms set forth in this Appendix shall have the meanings ascribed to
them in the Plan or the Option Agreement.

NOTIFICATIONS

This Appendix also includes information regarding securities, exchange control
and certain other issues of which the Optionee should be aware with respect to
his or her participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2010. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Optionee not rely on the
information in this Appendix as the only source of information relating to the
consequences of his or her participation in the Plan because such information
may be outdated when he or she exercise this Option and/or sells any Shares
acquired at exercise.

In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation. As a result, the Company is not in
a position to assure the Optionee of any particular result. The Optionee
therefore is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to his or her particular
situation.

Finally, if the Optionee is a citizen or resident of a country other than that
in which the Optionee currently is working, or transfers employment to a
different country after the Date of Grant, the information contained herein may
not apply to him or her.

AUSTRALIA

TERMS AND CONDITIONS

Australian Addendum. The Optionee understands and agrees that his or her right
to participate in the Plan and any Option granted under the Plan are subject to
an Australian Addendum to the Plan. This Option is subject to the terms and
conditions stated in the Australian Addendum, the Offer Document, the Plan and
the Option Agreement.

Right to Exercise. Notwithstanding Paragraph B.1 of the Option Agreement and
consistent with Section 7(e) of the Plan, the Optionee may not exercise any
portion of this Option unless and until the Fair Market Value (as defined in
Section 2(u) of the Plan) per Share underlying this Option on the date of
exercise equals or exceeds the Exercise Price per Share pursuant to the
procedures established by the Company to determine the length of time that the
Fair Market Value must trade at or above the Exercise Price per Share to meet
this requirement.

 

-51-



--------------------------------------------------------------------------------

NOTIFICATIONS

Securities Law Notification. If the Optionee acquires Shares under the Plan and
offers the Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law, and the
Optionee should obtain legal advice regarding any applicable disclosure
obligations prior to making any such offer.

Exchange Control Notification. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report for the Optionee. If
there is no Australian bank involved in the transfer, the Optionee will be
required to file the report him/herself.

BELGIUM

TERMS AND CONDITIONS

Tax Considerations. This Option must be accepted in writing either (a) within 60
days of the offer (for tax at offer), or (b) more than 60 days after the offer
(for tax at exercise). The Optionee will receive a separate offer letter,
acceptance form and undertaking form in addition to the Option Agreement. The
Optionee should refer to the offer letter for a more detailed description of the
tax consequences of choosing to accept this Option. The Optionee should consult
his or her personal tax advisor with respect to completion of the additional
forms.

NOTIFICATIONS

Tax Reporting Notification. The Optionee is required to report any taxable
income attributable to this Option on his or her annual tax return. The Optionee
also is required to report any bank accounts opened and maintained outside of
Belgium on his or her annual tax return.

CANADA

TERMS AND CONDITIONS

Termination Period. The following provision replaces the first sentence of the
“Termination Period” provision in Part I of the Option Agreement:

This Option may be exercised for three (3) months after the date that is the
earlier of (i) the date on which the Optionee receives notice of termination of
his or her status as an active Service Provider; or (ii) the date on which the
Optionee ceases to be a Service Provider.

The following provisions apply if the Optionee is in Quebec:

Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Option Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

 

-52-



--------------------------------------------------------------------------------

Data Privacy. The following provision supplements Paragraph J of the Option
Agreement:

The Optionee hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. The Optionee
further authorizes the Company, the Employer and/or any Affiliate to disclose
and discuss such information with their advisors. The Optionee also authorizes
the Company, the Employer and/or any Affiliate to record such information and to
keep such information in the Optionee’s employment file.

COSTA RICA

There are no country-specific terms and conditions.

CZECH REPUBLIC

NOTIFICATIONS

Exchange Control Information. The Optionee may be required to file a report with
the Czech National Bank in connection with this Option and the opening and
maintenance of a foreign account. However, because exchange control regulations
change frequently and without notice, the Optionee should consult his or her
personal advisor before exercising this Option to ensure compliance with current
regulations. The Optionee is solely responsible for complying with applicable
Czech exchange control laws.

FRANCE

TERMS AND CONDITIONS

Option Not Tax-Qualified. The Optionee understands that this Option is not
intended to be French tax-qualified.

Consent to Receive Information in English. By accepting this Option, the
Optionee confirms that he or she has read and understood the documents relating
to the Option (the Option Agreement and the Plan), which were provided in the
English language. The Optionee accepts the terms of these documents accordingly.

En acceptant cette Option, le Bénéficiaire d’Options confirme qu’il ou qu’elle a
lu et compris les documents afférents à l’Option (le Contrat d’Options et le
Plan), qui sont produits en langue anglaise. Le Bénéficiaire d’Options accepte
les dispositions de ces documents en connaissance de cause.

NOTIFICATIONS

Exchange Control Information. If the Optionee imports or exports cash (e.g.,
sales proceeds received under the Plan) with a value equal to or exceeding
€10,000 and does not use a financial institution to do so, he or she must submit
a report to the customs and excise authorities. If the Optionee maintains a
foreign bank account, he or she is required to report the maintenance of such to
the French tax authorities when filing his or her annual tax return.

 

-53-



--------------------------------------------------------------------------------

GERMANY

NOTIFICATIONS

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If the Optionee uses a German bank
to transfer a cross-border payment in excess of €12,500 in connection with the
sale of Shares acquired under the Plan, the bank will make the report for the
Optionee. In addition, the Optionee must report any receivables or payables or
debts in foreign currency exceeding an amount of €5,000,000 on a monthly basis.

INDIA

TERMS AND CONDITIONS

Payment Method. The Optionee understands and agrees that, if he or she elects to
pay the Exercise Price by means of a cashless exercise program implemented by
the Company in connection with the Plan, he or she will not be permitted to
engage in a “cashless sell-to-cover” exercise whereby a portion of Exercised
Shares are sold at exercise to cover the Exercise Price, Tax-Related Items,
including FBT, and brokerage fees.

NOTIFICATIONS

Exchange Control Information. Please note that proceeds from the sale of Shares
must be repatriated to India within a reasonable period of time (i.e., two
weeks). Optionee should obtain a foreign inward remittance certificate (“FIRC”)
from the bank for his or her records to document compliance with this
requirement, in case evidence of such repatriation is requested by the Reserve
Bank of India or the Employer.

ITALY

TERMS AND CONDITIONS

Method of Payment. Notwithstanding Paragraph C of the Option Agreement, due to
financial regulations in Italy, when the Optionee exercises the Option, the
Optionee must use a cashless exercise program implemented by the Company in
connection with the Plan whereby the Optionee makes an irrevocable election to
exercise this Option as to all the Optioned Stock by instructing the Company’s
broker to sell all the Exercised Shares and to remit the proceeds, less any
Tax-Related Items and brokerage fees to the Optionee in cash (a “Cashless
Sell-All Exercise”). The Company reserves the right to permit the Optionee to
exercise by means other than the Cashless Sell-All Exercise depending on
developments in local laws.

Data Privacy Notice and Consent. The following provision replaces Paragraph J of
the Option Agreement:

The Optionee hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of his or her
personal data as described in this section of this Appendix by and among, as
applicable, the Employer, the Company and any Affiliate for the exclusive
purposes of implementing, administering, and managing the Optionee’s
participation in the Plan.

The Optionee understands that the Employer, the Company and any Affiliate hold
certain personal information about him or her, including, without limitation,
the Optionee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company or any Affiliate, details of all
stock options or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the exclusive
purpose of implementing, managing and administering the Plan (“Data”).

 

-54-



--------------------------------------------------------------------------------

The Optionee also understands that providing the Company with Data is necessary
for the performance of the Plan and that his or her refusal to provide such Data
would make it impossible for the Company to perform its contractual obligations
and may affect the Optionee’s ability to participate in the Plan. The Controller
of personal data processing is Trimble Navigation Limited, with registered
offices at 935 Stewart Drive, Sunnyvale, California 94085, United States of
America, and, pursuant to Legislative Decree no. 196/2003, its representative in
Italy is Trimble Italia SrL, Centro Torri Bianche, Palazzo Larice, 3, 20059
Vimercate (MI), Italy.

The Optionee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. The Optionee understands that Data
may also be transferred to the Company’s independent registered public
accounting firm Ernst & Young LLP, or such other public accounting firm that may
be engaged by the Company in the future. The Optionee further understands that
the Company, the Employer and/or any Affiliate will transfer Data among
themselves as necessary for the purposes of implementing, administering and
managing the Optionee’s participation in the Plan, and that the Company, the
Employer and/or Affiliate may each further transfer Data to third parties
assisting the Company in the implementation, administration, and management of
the Plan, including any requisite transfer of Data to a broker or other third
party with whom the Optionee may elect to deposit any Shares acquired under the
Plan. Such recipients may receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing the Optionee’s participation in the Plan. The Optionee understands that
these recipients may be located in or outside of the European Economic Area,
such as in the United States or elsewhere. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.

The Optionee understands that Data-processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable local laws and regulations, does not require the
Optionee’s consent thereto, as the processing is necessary to the performance of
contractual obligations related to implementation, administration, and
management of the Plan. The Optionee understands that, pursuant to Section 7 of
the Legislative Decree no. 196/2003, he or she has the right, without
limitation, to access, delete, update, correct, or terminate, for legitimate
reason, the Data-processing. Furthermore, the Optionee is aware that Data will
not be used for direct-marketing purposes. In addition, Data provided can be
reviewed and questions or complaints can be addressed by contacting the
Optionee’s local human resources representative.

Plan Document Acknowledgment. In accepting this Option, the Optionee
acknowledges that he or she has received a copy of the Plan and the Option
Agreement and has reviewed the Plan and the Option Agreement, including this
Appendix, in their entirety and fully understands and accepts all provisions of
the Plan and the Option Agreement, including this Appendix.

The Optionee acknowledges that he or she has read and specifically approves the
following provisions of the Option Agreement: the “Termination Period” provision
in Part I; Paragraph F, “Tax Obligations”; Paragraph G, “No Guarantee of
Continued Service”: Paragraph H, “Nature of Option Grant”; Paragraph I, “No
Advice Regarding Grant”; Paragraph K, “Language”; Paragraph P, “Entire
Agreement; Governing Law; Venue”; and the “Data Privacy Notice and Consent” in
this Appendix.

 

-55-



--------------------------------------------------------------------------------

NOTIFICATIONS

Exchange Control Information. The Optionee is required to report in his or her
annual tax return: (a) any transfers of cash or Shares to or from Italy
exceeding €10,000 or the equivalent amount in U.S. dollars; and (b) any foreign
investments or investments (including proceeds from the sale of Shares acquired
under the Plan) held outside of Italy exceeding €10,000 or the equivalent amount
in U.S. dollars, if the investment may give rise to income in Italy. The
Optionee is exempt from the formalities in (a) if the investments are made
through an authorized broker resident in Italy, as the broker will comply with
the reporting obligation on the Optionee’s behalf.

JAPAN

NOTIFICATIONS

Exchange Control Information. If the Optionee acquires Shares valued at more
than ¥100,000,000 in a single transaction, the Optionee must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of the purchase of the Shares.

In addition, if the Optionee pays more than ¥30,000,000 in a single transaction
for the purchase of Shares when the Optionee exercises the Option, the Optionee
must file a Payment Report with the Ministry of Finance through the Bank of
Japan by the 20th day of the month following the month in which the payment was
made. The precise reporting requirements vary depending on whether or not the
relevant payment is made through a bank in Japan.

A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that the Optionee pays upon a one-time
transaction for exercising the Option and purchasing Shares exceeds
¥100,000,000, the Optionee must file both a Payment Report and a Securities
Acquisition Report.

KENYA

There are no country-specific terms and conditions.

KOREA

NOTIFICATIONS

Exchange Control Information. To remit funds out of Korea to exercise the Option
by paying the Exercise Price with cash, the Optionee must obtain a confirmation
of the remittance by a foreign exchange bank in Korea. This is an automatic
procedure (i.e., the bank does not need to approve the remittance and the
process should not take more than a day). The Optionee likely will need to
present to the bank processing the transaction supporting documentation
evidencing the nature of the remittance. If the Optionee receives US$500,000 or
more from the sale of Shares, Korean exchange control laws require the Optionee
to repatriate the proceeds to Korea within 18 months of the sale.

 

-56-



--------------------------------------------------------------------------------

NETHERLANDS

NOTIFICATIONS

Securities Law Information. The Optionee should be aware of Dutch
insider-trading rules, which may impact the sale of Shares acquired under the
Plan. In particular, the Optionee may be prohibited from effectuating certain
transactions if he or she has inside information regarding the Company.

By accepting the grant of this Option and participating in the Plan, the
Optionee acknowledges having read and understood this Securities Law Information
and further acknowledges that it is the Optionee’s responsibility to comply with
the following Dutch insider-trading rules.

Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “inside information” related to an issuing company is prohibited
from effectuating a transaction in securities in or from the Netherlands.
“Inside information” is defined as knowledge of details concerning the issuing
company to which the securities relate, which is not public and which, if
published, would reasonably be expected to affect the stock price, regardless of
the development of the price. The insider could be a Service Provider in the
Netherlands who has inside information as described herein.

Given the broad scope of the definition of inside information, certain Service
Providers working in the Netherlands (possibly including the Optionee) may have
inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when the Optionee had
such inside information.

NEW ZEALAND

TERMS AND CONDITIONS

Securities Law Acknowledgment. The Optionee acknowledges that he or she will
receive the following documents in connection with the offer to purchase shares
at exercise of this Option:

 

  (i) the Option Agreement, including this Appendix, which sets forth the terms
and conditions of this Option;

 

  (ii) a copy of the Company’s most recent annual report and most recent
financial reports have been made available to the Optionee to enable the
Optionee to make informed decisions concerning participation in the Plan; and

 

  (iii) a copy of the description of the Plan (the “Description”) (i.e., the
Company’s Form S-8 Plan Prospectus under the U.S. Securities Act of 1933, as
amended), and the Company will provide any attachments or documents incorporated
by reference into the Description upon written request. The documents
incorporated by reference into the Description are updated periodically. Should
the Optionee request copies of the documents incorporated by reference into the
Description, the Company will provide the Optionee with the most recent
documents incorporated by reference.

RUSSIA

TERMS AND CONDITIONS

U.S. Transaction. The Optionee understands that this Option shall be valid and
this Option Agreement shall be concluded and become effective only when the
executed Option Agreement is received by the Company in the United States. Upon
exercise of the Option, any Shares to be issued to the Optionee shall be
delivered to Optionee through a bank or brokerage account in the United States.

 

-57-



--------------------------------------------------------------------------------

NOTIFICATIONS

Securities Law Information. This Appendix, the Option Agreement, the Plan and
any other materials that the Optionee may receive regarding participation in the
Plan do not constitute advertising or an offering of securities in Russia. The
issuance of securities pursuant to the Plan has not and will not be registered
in Russia; hence, the securities described in any Plan-related documents may not
be used for offering the securities or public circulation in Russia.

Exchange Control Information. To remit funds out of Russia to exercise the
Option by paying the Exercise Price with cash, the Optionee must remit the funds
from a foreign currency account at an authorized bank in Russia. This
requirement does not apply if the Optionee pays the Exercise Price by means of a
cashless exercise program implemented by the Company in connection with the
Plan, such that there is no remittance of funds out of Russia.

Under current exchange control regulations, within a reasonably short time after
sale of the Shares acquired under the Plan, the Optionee must repatriate the
sale proceeds to Russia. Such sale proceeds must be initially credited to the
Optionee through a foreign currency account at an authorized bank in Russia.
After the sale proceeds are initially received in Russia, they may be remitted
further to foreign banks in accordance with Russian exchange control laws,
subject to the following limitations: (i) the foreign account may be opened only
for individuals; (ii) the foreign account may not be used for business
activities; (iii) the Optionee must give notice to the Russian tax authorities
about the opening/closing of each foreign account within one month of the
account opening/closing; and (iv) the Optionee must notify the Russian tax
authorities of the account balances on his or her foreign accounts as of the
beginning of each calendar year.

SINGAPORE

NOTIFICATIONS

Securities Law Information. This Option is being granted on a private basis and
is, therefore, exempt from registration in Singapore.

Director Notification Requirement. If the Optionee is a director, associate
director or shadow director of a Singaporean Affiliate, he or she must notify
the Singaporean Affiliate in writing within two days of receiving or disposing
of an interest (e.g., this Option) in the Company or an Affiliate, or within two
days of becoming a director if such an interest exists at the time.

SPAIN

TERMS AND CONDITIONS

Nature of Option Grant. This provision supplements Paragraph H of the Option
Agreement:

In accepting this Option, the Optionee consents to participation in the Plan and
acknowledges that he or she has received a copy of the Plan.

The Optionee understands that the Company has unilaterally, gratuitously and in
its own discretion decided to grant stock options under the Plan to certain
Service Providers throughout the world. The decision is a limited decision that
is entered into upon the express assumption and condition that any grant will
not bind the Company or an Affiliate, other than as set forth in the Option
Agreement. Consequently, the Optionee understands that this Option is granted on
the assumption and condition that this Option and

 

-58-



--------------------------------------------------------------------------------

any Shares acquired upon exercise of this Option are not a part of any
employment contract (either with the Company or an Affiliate) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation), or any other right whatsoever. Furthermore, the Optionee
understands that he or she will not be entitled to continue vesting in this
Option once his or her relationship with the Company or an Affiliate as a
Service Provider ceases. In addition, the Optionee understands that this Option
would not be granted but for the assumptions and conditions referred to above;
thus, the Optionee acknowledges and freely accepts that should any or all of the
assumptions be mistaken, or should any of the conditions not be met for any
reason, any grant of or right to this Option shall be null and void.

Termination of Relationship as a Service Provider. If the Optionee ceases to be
a Service Provider for any reason other than upon the Optionee’s death or
Disability (including if the termination is deemed to be an “unfair dismissal”
or “constructive dismissal”), any portion of this Option that is vested shall
remain exercisable in accordance with “Termination Period” paragraph in Part I
of the Option Agreement and the shares of Common Stock subject to any unvested
portion of this Option shall be forfeited.

NOTIFICATIONS

Exchange Control Information. The Optionee must declare the acquisition of
Shares to the Direccion General de Política Comercial y de Inversiones
Extranjeras (the “DGPCIE”) of the Ministerio de Economia for statistical
purposes. The Optionee must also declare ownership of any Shares with the
Directorate of Foreign Transactions each January while the Shares are owned. In
addition, if the Optionee wishes to import the ownership title of the Shares
(i.e., share certificates) into Spain, he or she must declare the importation of
such securities to the DGPCIE.

When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds), the Optionee must inform the financial
institution receiving the payment of the basis upon which such payment is made.
The Optionee will need to provide the institution with the following
information: (i) the Optionee’s name, address, and fiscal identification number;
(ii) the name and corporate domicile of the Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) any further information that may be required.

SWEDEN

There are no country-specific terms and conditions.

THAILAND

NOTIFICATIONS

Exchange Control Information. Under current exchange control regulations, the
Optionee may remit funds up to US$1,000,000 per year to invest in securities
abroad by submitting an application to an authorized agent (i.e., a commercial
bank authorized by the Bank of Thailand to engage in the purchase, exchange and
withdrawal of foreign currency). Thus, if the Optionee exercises this Option by
paying the Exercise Price in cash, he or she will be required to execute certain
documents and submit them, together with certain documents relating to the Plan,
to an authorized commercial bank.

If the Optionee exercises this Option by means of a cashless exercise program
implemented by the Company in connection with the Plan, no submission to a
commercial bank must be made since no funds will be remitted out of Thailand.

 

-59-



--------------------------------------------------------------------------------

The Optionee must repatriate all cash proceeds received from participation in
the Plan to Thailand and convert such proceeds to Thai Baht within 360 days of
repatriation or deposit the funds in a foreign exchange account with a Thai
bank. If the amount of the proceeds is equal to or greater than US$20,000, the
Optionee must specifically report the inward remittance to the Bank of Thailand
on a Foreign Exchange Transaction Form.

UNITED ARAB EMIRATES

There are no country-specific provisions.

UNITED KINGDOM

TERMS AND CONDITIONS

Joint Election. As a condition of participation in the Plan and the exercise of
this Option, the Optionee agrees to accept any liability for secondary Class 1
National Insurance contributions which may be payable by the Company and/or the
Employer in connection with this Option and any event giving rise to Tax-Related
Items (the “Employer NICs”). Without prejudice to the foregoing, the Optionee
agrees to execute a joint election with the Company, the form of such joint
election having been approved formally by Her Majesty’s Revenue and Customs
(“HMRC”) (the “Joint Election”), and any other required consent or election. The
Optionee further agrees to execute such other joint elections as may be required
between the Optionee and any successor to the Company or the Employer. The
Optionee further agrees that the Company or the Employer may collect the
Employer NICs from the Optionee by any of the means set forth in Paragraph F of
the Option Agreement.

If the Optionee does not enter into a Joint Election prior to the exercise of
this Option, he or she will not be entitled to exercise this Option unless and
until he or she enters into a Joint Election, and no Shares will be issued to
the Optionee under the Plan, without any liability to the Company or the
Employer.

Tax Obligations. The following provision supplements Paragraph F of the Option
Agreement:

The Optionee agrees that, if he or she does not pay or the Company or the
Employer does not withhold from the Optionee, the full amount of Tax-Related
Items that the Optionee owes upon exercise of this Option, or the release or
assignment of this Option for consideration, or the receipt of any other benefit
in connection with this Option (the “Taxable Event”) within 90 days after the
Taxable Event, or such other period specified in Section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003, the amount that should have been
withheld shall constitute a loan owed by the Optionee to the Company and/or the
Employer, effective 90 days after the Taxable Event. The Optionee agrees that
the loan will bear interest at the official HMRC rate and immediately will be
due and repayable by Optionee, and the Company and/or the Employer may recover
it at any time thereafter by withholding such amount from salary, bonus or any
other funds due to the Optionee by the Company or the Employer, by withholding
in Shares issued upon exercise of this Option or from the cash proceeds from the
sale of Shares or by demanding cash or a check from the Optionee. The Optionee
also authorizes the Company to delay the issuance of any Shares to the Optionee
unless and until the loan is repaid in full.

Notwithstanding the foregoing, if the Optionee is a director or an executive
officer within the meaning of Section 13(k) of the Exchange Act, the terms of
the immediately foregoing provision will not apply. In the event that the
Optionee is a director or an executive officer and Tax-Related Items are not
collected within 90 days of the Taxable Event, the amount of any uncollected
Tax-Related Items may constitute a

 

-60-



--------------------------------------------------------------------------------

benefit to the Optionee on which additional income tax and National Insurance
contributions may be payable. The Optionee acknowledges that he or she will be
responsible for reporting any income tax and National Insurance contributions
(including Employer NICs) due on this additional benefit directly to HMRC under
the self-assessment regime.

 

-61-



--------------------------------------------------------------------------------

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED 2002 STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(U.S. AWARDEES)

Unless otherwise defined herein, the capitalized terms used in this Award
Agreement shall have the same defined meanings as set forth in the Trimble
Navigation Limited Amended and Restated 2002 Stock Plan (the “Plan”).

Name:

Address:

You have been awarded the right to receive Common Stock of the Company or a cash
equivalent, subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

 

Award Number

 

 

 

 

Award Date

 

 

 

 

Total Number of Restricted Stock Units Awarded

 

 

 

Vesting Schedule

One hundred percent (100%) of the Restricted Stock Units subject to this Award
shall vest thirty-six (36) months after the Award Date. Vesting of Restricted
Stock Units shall at all times be subject to your continuing to be a Service
Provider on the applicable date(s) of vesting.

Settlement

For each vested Restricted Stock Unit, you shall be entitled to receive (a) a
number of whole Shares equal to the number of Restricted Stock Units vesting on
such vesting date, or (b) a cash payment equal to the product of the number of
Restricted Stock Units vesting on such vesting date and the Fair Market Value of
one Share on such vesting date or (c) a combination of the foregoing. Such
payment shall be made in the form of whole Shares, cash or a combination of the
foregoing at the Company’s discretion under the terms of the Plan, on or as soon
as practicable, but no later than 60 days, following the date of vesting.

Forfeiture

Upon the date that you cease to be a Service Provider, for any reason, all
unvested Restricted Stock Units shall be forfeited. The date of ceasing to be a
Service Provider will not be extended to include any notice of termination or
similar period and shall be considered ceased on the last active day of service
for the purposes of the Plan.

 

-62-



--------------------------------------------------------------------------------

Tax Obligations

Regardless of any action the Company and/or your actual employer, if the Company
is not your employer (collectively, the “Company”), takes with respect to any or
all income tax, social security, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company. You further acknowledge that
the Company (1) makes no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the issuance of Shares upon settlement of the Restricted
Stock Units, the subsequent sale of Shares acquired pursuant to such issuance
and the receipt of any dividends and/or any dividend equivalents; and (2) does
not commit to and is under no obligation to structure the terms of the grant or
any aspect of the Restricted Stock Units reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you have
become subject to tax in more than one jurisdiction between the Award Date and
the date of any relevant taxable event, you acknowledge that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items. In this regard, you authorize the Company, or its agents, at
its discretion, to satisfy the obligations with regard to all Tax-Related Items
by one or a combination of the following:

 

  (a) withholding from your wages or other cash compensation paid to you by the
Company; or

 

  (b) withholding from proceeds of the sale of the Shares acquired upon
vesting/settlement of the Restricted Stock Units, either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization); or

 

  (c) withholding in Shares to be issued upon vesting/settlement or from the
cash payment received at settlement (if any) of the Restricted Stock Units.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the vested Restricted
Stock Units, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.

Finally, you shall pay to the Company any amount of Tax-Related Items that the
Company may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares, any cash
payments receivable at settlement or the proceeds of the sale of Shares, if you
fail to comply with your obligations in connection with the Tax-Related Items.

 

-63-



--------------------------------------------------------------------------------

NO GUARANTEE OF CONTINUED SERVICE

YOU ACKNOWLEDGE AND AGREE THAT THE VESTING OF RESTRICTED STOCK UNITS PURSUANT TO
THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER
AT THE WILL OF YOUR EMPLOYER (AND NOT THROUGH THE ACT OF BEING HIRED, BEING
AWARDED RESTRICTED STOCK UNITS, OR RECEIVING CASH OR SHARES HEREUNDER). YOU
FURTHER ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH YOUR RIGHT OR
YOUR EMPLOYER’S RIGHT TO TERMINATE YOUR RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE, AND IN ACCORDANCE WITH APPLICABLE LOCAL LAW.

Nature of Grant

In accepting the grant, you acknowledge that:

(1) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(2) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past;

(3) all decisions with respect to future Restricted Stock Units grants, if any,
will be at the sole discretion of the Company;

(4) your participation in the Plan shall not create a right to further
employment with the Company or any Affiliate and shall not interfere with the
ability of the Company or an Affiliate, as applicable, to terminate your Service
Provider relationship at any time;

(5) you are voluntarily participating in the Plan;

(6) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company or any Affiliate, and
which is outside the scope of your employment contract, if any;

(7) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;

 

-64-



--------------------------------------------------------------------------------

(8) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Affiliate;

(9) the Restricted Stock Units grant and your participation in the Plan will not
be interpreted to form an employment contract or relationship with the Company
or an Affiliate;

(10) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(11) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of your
employment with the Company or any Affiliate (for any reason whatsoever and
whether or not in breach of local labor laws), and, in consideration of the
grant, to which you otherwise are not entitled, you irrevocably agree never to
institute any claim against the Company and your actual employer, if the Company
is not your employer, waive your ability, if any, to bring any such claim, and
release the Company and your actual employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim; and

(12) in the event of termination of your employment (whether or not in breach of
local labor laws), your right, if any, to vest in the Restricted Stock Units
under the Plan will terminate effective as of the date that you are no longer
actively employed and will not be extended by any notice period mandated under
local law; the Administrator shall have the exclusive discretion to determine
when you are no longer actively employed for purposes of your Restricted Stock
Units grant.

No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

No Shareholder Rights Prior to Settlement

You shall have no rights of a shareholder (including the right to distributions
or dividends or to vote) unless and until Shares are issued pursuant to the
terms of this Award Agreement.

 

-65-



--------------------------------------------------------------------------------

Securities Law Compliance

Notwithstanding anything to the contrary contained herein, no Shares will be
issued to you upon vesting of this Restricted Stock Unit unless the Shares
subject to the Restricted Stock Unit are then registered under the Securities
Act of 1933, as amended (the “Securities Act’), or, if such Shares are not so
registered, the Company has determined that such vesting and issuance would be
exempt from the registration requirements of the Securities Act. By accepting
the Restricted Stock Units, you agree not to sell any of the Shares received
under this Award at a time when Applicable Laws or Company policies prohibit a
sale.

Code Section 409A

The vesting and settlement of Restricted Stock Units awarded pursuant to this
Award Agreement are intended to qualify for the “short-term deferral” exemption
from Section 409A of the Code. The Administrator reserves the right, to the
extent the Administrator deems necessary or advisable in its sole discretion, to
unilaterally amend or modify the Plan and/or this Award Agreement to ensure that
the Restricted Stock Units qualify for exemption from or comply with
Section 409A of the Code; provided, however, that the Company makes no
representations that the Restricted Stock Units will be exempt from Section 409A
of the Code and makes no undertaking to preclude Section 409A of the Code from
applying to these Restricted Stock Units.

Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement and any other Restricted Stock Unit Award materials by and
among, as applicable, the Company and any Affiliate for the exclusive purposes
of implementing, administering and managing your participation in the Plan.

You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social security number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).

You understand that Data will be transferred to the Company’s broker, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of the Data may
be located outside the United States, and that the recipients’ country may have
different data privacy laws and protections than the United States. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, the Company’s broker and any other
third parties which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

 

-66-



--------------------------------------------------------------------------------

Entire Agreement

The Plan is incorporated herein by reference. The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of you and the Company with respect to the subject matter hereof, and
may not be modified adversely to your interest except by means of a writing
signed by you and the Company.

Governing Law

This Award of Restricted Stock Units and this Award Agreement are governed by,
and subject to, the internal substantive laws, but not the choice of law rules,
of the State of California.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Award or this Award Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of Santa Clara County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.

Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

Severability

The provisions of this Award Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

Imposition of Other Requirements

The Company reserves the right to impose other requirements on your
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is governed by the terms and conditions of
the Plan and this Award Agreement. You have reviewed the Plan and this Award
Agreement in their entirety,

 

-67-



--------------------------------------------------------------------------------

have had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement, and fully understand all provisions of the Plan and Award
Agreement. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Award Agreement. You further agree to notify the Company upon any
change in the residence address indicated below.

 

SERVICE PROVIDER:       TRIMBLE NAVIGATION LIMITED:

 

 

     

 

 

Signature:

 

     

By:

 

 

PRINT NAME

     

 

PRINT NAME

 

 

     

 

Title

 

Residence Address

     

 

-68-



--------------------------------------------------------------------------------

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED 2002 STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(NON-U.S. AWARDEES)

Unless otherwise defined herein, the capitalized terms used in this Award
Agreement shall have the same defined meanings as set forth in the Trimble
Navigation Limited Amended and Restated 2002 Stock Plan (the “Plan”).

Name:

Address:

You have been awarded the right to receive Common Stock of the Company or a cash
equivalent, subject to the terms and conditions of the Plan and this Award
Agreement, including any special terms and conditions for your country in any
appendix attached hereto (the “Appendix”), as follows:

 

Award Number

 

 

 

 

Award Date

 

 

 

 

Total Number of Restricted Stock Units Awarded

 

 

 

Vesting Schedule

One hundred percent (100%) of the Restricted Stock Units subject to this Award
shall vest thirty-six (36) months after the Award Date. Vesting of Restricted
Stock Units shall at all times be subject to your continuing to be a Service
Provider on the applicable date(s) of vesting.

Settlement

For each vested Restricted Stock Unit, you shall be entitled to receive (a) a
number of Shares equal to the number of Restricted Stock Units vesting on such
vesting date, or (b) a cash payment equal to the product of the number of
Restricted Stock Units vesting on such vesting date and the Fair Market Value of
one Share on such vesting date or (c) a combination of the foregoing. Such
payment shall be made in the form of Shares, cash or a combination of the
foregoing at the Company’s discretion under the terms of the Plan, on or as soon
as practicable, but no later than 60 days, following the date of vesting.

Forfeiture

Upon the date that you cease to be a Service Provider, for any reason
(including, without limitation, a termination that is deemed to be an “unfair
dismissal” or “constructive dismissal”), all unvested Restricted Stock Units
shall be forfeited. The date of ceasing to be a Service Provider will not be
extended to include any notice of termination or similar period and shall be
considered ceased on the last active day of service for the purposes of the
Plan.

 

-69-



--------------------------------------------------------------------------------

Tax Obligations

Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld the Company or the Employer. You
further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
issuance of Shares upon settlement of the Restricted Stock Units, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends and/or any dividend equivalents; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, if you have become subject to tax
in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:

 

  (a) withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or

 

  (b) withholding from proceeds of the sale of the Shares acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization); or

 

  (c) withholding in Shares to be issued upon vesting/settlement or from the
cash payment received at settlement (if any) of the Restricted Stock Units.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the vested Restricted
Stock Units, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares, any cash payments receivable at settlement or the proceeds of the sale
of Shares, if you fail to comply with your obligations in connection with the
Tax-Related Items.

 

-70-



--------------------------------------------------------------------------------

NO GUARANTEE OF CONTINUED SERVICE

YOU ACKNOWLEDGE AND AGREE THAT THE VESTING OF RESTRICTED STOCK UNITS PURSUANT TO
THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER
AT THE WILL OF YOUR EMPLOYER (AND NOT THROUGH THE ACT OF BEING HIRED, BEING
AWARDED RESTRICTED STOCK UNITS, OR RECEIVING CASH OR SHARES HEREUNDER). YOU
FURTHER ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH YOUR RIGHT OR
YOUR EMPLOYER’S RIGHT TO TERMINATE YOUR RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE, AND IN ACCORDANCE WITH APPLICABLE LOCAL LAW.

Nature of Grant

In accepting the grant, you acknowledge that:

(1) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(2) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past;

(3) all decisions with respect to future Restricted Stock Units grants, if any,
will be at the sole discretion of the Company;

(4) your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your Service Provider relationship at any time;

(5) you are voluntarily participating in the Plan;

(6) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company or the Employer, and which
is outside the scope of your employment contract, if any;

 

-71-



--------------------------------------------------------------------------------

(7) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;

(8) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Employer, the Company or an Affiliate;

(9) the Restricted Stock Units grant and your participation in the Plan will not
be interpreted to form an employment contract or relationship with the Company
or any Affiliate;

(10) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(11) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of your
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws), and, in consideration of the grant, to
which you otherwise are not entitled, you irrevocably agree never to institute
any claim against the Company or the Employer, waive your ability, if any, to
bring any such claim, and release the Company and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim; and

(12) in the event of termination of your employment (whether or not in breach of
local labor laws), your right, if any, to vest in the Restricted Stock Units
under the Plan will terminate effective as of the date that you are no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); the Administrator shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of your Restricted Stock Units grant.

No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

 

-72-



--------------------------------------------------------------------------------

No Shareholder Rights Prior to Vesting

You shall have no rights of a shareholder (including the right to distributions
or dividends or to vote) unless and until Shares are issued pursuant to the
terms of this Award Agreement.

Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement and any other Restricted Stock Unit Award materials by and
among, as applicable, the Employer, the Company and any Affiliate for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).

You understand that Data will be transferred to the Company’s broker, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company, the Company’s broker and
any other third parties which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. You understand, however,
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.

Entire Agreement

The Plan is incorporated herein by reference. The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of you and the Company with respect to the subject matter hereof, and
may not be modified adversely to your interest except by means of a writing
signed by you and the Company.

 

-73-



--------------------------------------------------------------------------------

Governing Law/Venue

This Award of Restricted Stock Units and this Award Agreement are governed by,
and subject to, the internal substantive laws, but not the choice of law rules,
of the State of California.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Award or this Award Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of Santa Clara County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.

Language

If you have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

Severability

The provisions of this Award Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

Appendix

Notwithstanding any provisions in this Award Agreement, the Restricted Stock
Units shall be subject to any special terms and conditions for your country set
forth in the Appendix. Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country
shall apply to you, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
Applicable Laws or facilitate the administration of the Plan. The Appendix
constitutes part of this Award Agreement.

Imposition of Other Requirements

The Company reserves the right to impose other requirements on your
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

BY YOUR SIGNATURE AND THE SIGNATURE OF THE COMPANY’S REPRESENTATIVE BELOW, YOU
AND THE COMPANY AGREE THAT THIS AWARD IS GOVERNED BY THE TERMS AND CONDITIONS OF
THE PLAN AND THIS AWARD AGREEMENT, INCLUDING THE APPENDIX. YOU HAVE REVIEWED THE
PLAN AND THIS AWARD AGREEMENT, INCLUDING THE APPENDIX, IN THEIR ENTIRETY, HAVE
HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO EXECUTING THIS AWARD
AGREEMENT, AND FULLY UNDERSTAND ALL PROVISIONS OF THE PLAN AND AWARD AGREEMENT,
INCLUDING THE APPENDIX. YOU HEREBY AGREE TO ACCEPT AS BINDING, CONCLUSIVE AND
FINAL ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY QUESTIONS
RELATING TO THE PLAN

 

-74-



--------------------------------------------------------------------------------

AND AWARD AGREEMENT, INCLUDING THE APPENDIX. YOU FURTHER AGREE TO NOTIFY THE
COMPANY UPON ANY CHANGE IN THE RESIDENCE ADDRESS INDICATED BELOW.

 

SERVICE PROVIDER:      TRIMBLE NAVIGATION LIMITED:

 

Signature

    

 

By

 

Print Name

    

 

Print Name

 

Residence Address

    

 

Title

 

-75-



--------------------------------------------------------------------------------

APPENDIX TO

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED 2002 STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(NON-U.S. AWARDEES)

TERMS AND CONDITIONS

This Appendix, which is part of the Award Agreement, includes additional terms
and conditions that govern the Restricted Stock Units and that will apply to you
if you are in one of the countries listed below. Unless otherwise defined
herein, capitalized terms set forth in this Appendix shall have the meanings
ascribed to them in the Plan or the Award Agreement.

NOTIFICATIONS

This Appendix also includes information regarding securities, exchange control
and certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2010.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that you not rely on the information in this Appendix as the
only source of information relating to the consequences of your participation in
the Plan because such information may be outdated when you vest in the Award
and/or sell any Shares acquired at vesting.

In addition, the information contained herein is general in nature and may not
apply to your particular situation. As a result, the Company is not in a
position to assure you of any particular result. You, therefore, are advised to
seek appropriate professional advice as to how the relevant laws in your country
may apply to your particular situation.

Finally, if you are a citizen or resident of a country other than that in which
you currently are working or transfer employment to a different country after
the Award Date, the information contained herein may not apply to you.

AUSTRALIA

TERMS AND CONDITIONS

Australian Addendum. You understand and agree that your right to participate in
the Plan and any Restricted Stock Units granted under the Plan are subject to an
Australian Addendum to the Plan. This Award is subject to the terms and
conditions stated in the Australian Addendum, the Offer Document, the Plan and
the Award Agreement.

Restricted Stock Units Payable in Shares Only. Notwithstanding any discretion in
the Plan or anything to the contrary in the Award Agreement, the Restricted
Stock Units do not provide any right for you to receive a cash payment and shall
be paid in Shares only.

 

-76-



--------------------------------------------------------------------------------

NOTIFICATIONS

Securities Law Notification. If you acquires Shares under the Plan and offer the
Shares for sale to a person or entity resident in Australia, the offer may be
subject to disclosure requirements under Australian law, and you should obtain
legal advice regarding any applicable disclosure obligations prior to making any
such offer.

Exchange Control Notification. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report for you. If there is no
Australian bank involved in the transfer, you will be required to file the
report yourself.

BELGIUM

NOTIFICATIONS

Tax Reporting Notification. You are required to report any taxable income
attributable to the Restricted Stock Units on your annual tax return. You also
are required to report any bank accounts opened and maintained outside of
Belgium on your annual tax return.

CANADA

TERMS AND CONDITIONS

Restricted Stock Units Not in Consideration of Past Services. The Restricted
Stock Units and Shares subject to the Restricted Stock Units in no event should
be considered as compensation for, or relating in any way to, past services for
the Employer, the Company or an Affiliate. The Restricted Stock Units are
intended to provide you an additional incentive during the vesting period, but
in no event shall be construed as constituting an express or implied promise of
continued engagement as a Service Provider for the duration of the vesting
period, for any period, or at all, and shall not interfere with the Employer’s
right to terminate your relationship as a Service Provider at any time.

Termination Period. The following provision replaces paragraph (11) of the
“Nature of Grant” section of the Award Agreement:

In the event of termination of your employment (whether or not in breach of
local labor laws), your right, if any, to vest in the Restricted Stock Units
under the Plan will terminate effective as of the earlier of (a) the date on
which you receive notice of termination of your employment; or (b) the date on
which you are no longer actively employed by the Employer; and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Administrator shall have the exclusive discretion to determine when
you are no longer actively employed for purposes of your Restricted Stock Units
grant.

 

-77-



--------------------------------------------------------------------------------

The following provisions apply if you are in Quebec:

Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Award Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

Data Privacy. The following provision supplements the “Data Privacy” section of
the Award Agreement:

You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. You further
authorize the Company, the Employer and/or any Affiliate to disclose and discuss
such information with their advisors. You also authorize the Company, the
Employer and/or any Affiliate to record such information and to keep such
information in your employment file.

COSTA RICA

There are no country-specific terms and conditions.

CZECH REPUBLIC

NOTIFICATIONS

Exchange Control Information. You may be required to file a report with the
Czech National Bank in connection with the Restricted Stock Units and the
opening and maintenance of a foreign account. However, because exchange control
regulations change frequently and without notice, you should consult your
personal advisor before vesting of the Restricted Stock Units to ensure
compliance with current regulations. You are solely responsible for complying
with applicable Czech exchange control laws.

FRANCE

TERMS AND CONDITIONS

Restricted Stock Units Not Tax-Qualified. You understand that this Award is not
intended to be French tax-qualified.

Consent to Receive Information in English. By accepting the grant of Restricted
Stock Units and this Award Agreement, which provides for the terms and
conditions of your Restricted Stock Units, you confirm having read and
understood the documents relating to this grant, which were provided to you in
English. You accept the terms of those documents accordingly.

 

-78-



--------------------------------------------------------------------------------

En acceptant cette attribution gratuite d’actions et ce contrat qui contient les
termes et conditions de vos actions gratuites, vous confirmez avoir lu et
compris les documents relatifs à cette attribution qui vous ont été transmis en
langue anglaise. Vous acceptez ainsi les conditions et termes de ces documents.

NOTIFICATIONS

Exchange Control Information. If you import or export cash (e.g., sales proceeds
received under the Plan) with a value equal to or exceeding €10,000 and do not
use a financial institution to do so, you must submit a report to the customs
and excise authorities. If you maintain a foreign bank account, you are required
to report the maintenance of such to the French tax authorities when filing your
annual tax return.

GERMANY

NOTIFICATIONS

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of Shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables or payables or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.

INDIA

NOTIFICATIONS

Exchange Control Information. Please note that proceeds from the sale of Shares
must be repatriated to India within 90 days of such sale. You should obtain a
foreign inward remittance certificate (“FIRC”) from the bank for your records to
document compliance with this requirement, in case evidence of such repatriation
is requested by the Reserve Bank of India or the Employer.

ITALY

TERMS AND CONDITIONS

Data Privacy Notice and Consent. The following provision replaces the “Data
Privacy” section of the Award Agreement:

You hereby explicitly and unambiguously consent to the collection, use,
processing and transfer, in electronic or other form, of your personal data as
described in this section of this Appendix by and among, as applicable, the
Employer, the Company and any Affiliate for the exclusive purposes of
implementing, administering, and managing your participation in the Plan.

 

-79-



--------------------------------------------------------------------------------

You understand that the Employer, the Company and any Affiliate hold certain
personal information about you, including, without limitation, your name, home
address and telephone number, date of birth, social insurance or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company or any Affiliate, details of all Restricted
Stock Units or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in your favor, for the exclusive purpose of
implementing, managing and administering the Plan (“Data”).

You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is Trimble Navigation Limited, with registered offices at 935 Stewart
Drive, Sunnyvale, California 94085, United States of America, and, pursuant to
Legislative Decree no. 196/2003, its representative in Italy is Trimble Italia
SrL, Centro Torri Bianche, Palazzo Larice, 3, 20059 Vimercate (MI), Italy.

You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions, or brokers involved in the management and
administration of the Plan. You understand that Data may also be transferred to
the Company’s independent registered public accounting firm Ernst & Young LLP,
or such other public accounting firm that may be engaged by the Company in the
future. You further understand that the Company, the Employer and/or any
Affiliate will transfer Data among themselves as necessary for the purposes of
implementing, administering and managing your participation in the Plan, and
that the Company, the Employer and/or Affiliate may each further transfer Data
to third parties assisting the Company in the implementation, administration,
and management of the Plan, including any requisite transfer of Data to a broker
or other third party with whom you may elect to deposit any Shares acquired
under the Plan. Such recipients may receive, possess, use, retain, and transfer
Data in electronic or other form, for the purposes of implementing,
administering, and managing your participation in the Plan. You understand that
these recipients may be located in or outside of the European Economic Area,
such as in the United States or elsewhere. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.

You understand that Data-processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

 

-80-



--------------------------------------------------------------------------------

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable local laws and regulations, does not require your consent
thereto, as the processing is necessary to the performance of contractual
obligations related to implementation, administration, and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have the right, without limitation, to access, delete, update,
correct, or terminate, for legitimate reason, the Data-processing. Furthermore,
you are aware that Data will not be used for direct-marketing purposes. In
addition, Data provided can be reviewed and questions or complaints can be
addressed by contacting your local human resources representative.

Plan Document Acknowledgment. In accepting the Restricted Stock Units, you
acknowledges that you have received a copy of the Plan and the Award Agreement
and have reviewed the Plan and the Award Agreement, including this Appendix, in
their entirety and fully understand and accept all provisions of the Plan and
the Award Agreement, including this Appendix.

You acknowledge that you have read and specifically approve the following
sections of the Award Agreement: “Forfeiture”; “Tax Obligations”; “No Guarantee
of Continued Service”; “Nature of Grant”; “No Advice Regarding Grant”;
“Language”; “Entire Agreement”; “Governing Law/Venue”; and “Data Privacy Notice
and Consent” in this Appendix.

NOTIFICATIONS

Exchange Control Information. You are required to report in your annual tax
return: (a) any transfers of cash or Shares to or from Italy exceeding €10,000
or the equivalent amount in U.S. dollars; and (b) any foreign investments or
investments (including proceeds from the sale of Shares acquired under the Plan)
held outside of Italy exceeding €10,000 or the equivalent amount in U.S.
dollars, if the investment may give rise to income in Italy. You are exempt from
the formalities in (a) if the investments are made through an authorized broker
resident in Italy, as the broker will comply with the reporting obligation on
your behalf.

JAPAN

NOTIFICATIONS

Exchange Control Information. If you acquire Shares valued at more than
¥100,000,000 in a single transaction, you must file a Securities Acquisition
Report with the Ministry of Finance through the Bank of Japan within 20 days of
the acquisition.

KENYA

There are no country-specific terms and conditions.

 

-81-



--------------------------------------------------------------------------------

KOREA

NOTIFICATIONS

Exchange Control Information. If you receive US$500,000 or more from the sale of
Shares, Korean exchange control laws require you to repatriate the proceeds to
Korea within 18 months of the sale.

NETHERLANDS

NOTIFICATIONS

Securities Law Information. You should be aware of Dutch insider-trading rules,
which may impact the sale of Shares acquired under the Plan. In particular, you
may be prohibited from effectuating certain transactions if you have inside
information regarding the Company.

By accepting the Restricted Stock Units and participating in the Plan, you
acknowledge having read and understood this Securities Law Information and
further acknowledge that it is your responsibility to comply with the following
Dutch insider-trading rules.

Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “inside information” related to an issuing company is prohibited
from effectuating a transaction in securities in or from the Netherlands.
“Inside information” is defined as knowledge of details concerning the issuing
company to which the securities relate, which is not public, and which, if
published, would reasonably be expected to affect the stock price, regardless of
the development of the price. The insider could be a Service Provider in the
Netherlands who has inside information as described herein.

Given the broad scope of the definition of inside information, certain Service
Providers working in the Netherlands (possibly including you) may have inside
information and, thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when you had such inside information.

NEW ZEALAND

There are no country-specific terms and conditions.

SINGAPORE

NOTIFICATIONS

Securities Law Information. The Restricted Stock Units are being granted on a
private basis and are, therefore, exempt from registration in Singapore.

Director Notification Requirement. If you are a director, associate director or
shadow director of a Singaporean Affiliate, you must notify the Singaporean
Affiliate in writing within two days of receiving or disposing of an interest
(e.g., the Restricted Stock Units) in the Company or an Affiliate, or within two
days of becoming a director if such an interest exists at the time.

 

-82-



--------------------------------------------------------------------------------

SPAIN

TERMS AND CONDITIONS

Nature of Grant. This provision supplements the “Nature of Grant” section of the
Award Agreement:

In accepting the Restricted Stock Units, you consent to participation in the
Plan and acknowledge that you have received a copy of the Plan.

You understand that the Company has unilaterally, gratuitously and in its own
discretion decided to grant Restricted Stock Units under the Plan to certain
Service Providers throughout the world. The decision is a limited decision that
is entered into upon the express assumption and condition that any grant will
not bind the Company or an Affiliate, other than as set forth in the Award
Agreement. Consequently, you understand that this Award is granted on the
assumption and condition that this Award and any Shares acquired upon vesting of
this Award are not a part of any employment contract (either with the Company or
an Affiliate) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation), or any other right whatsoever.
Furthermore, you understand that you will not be entitled to continue vesting in
this Award once your relationship with the Company or an Affiliate as a Service
Provider ceases. In addition, you understand that this Award would not be
granted but for the assumptions and conditions referred to above; thus, you
acknowledge and freely accept that should any or all of the assumptions be
mistaken, or should any of the conditions not be met for any reason, any grant
of or right to this Award shall be null and void.

NOTIFICATIONS

Exchange Control Information. You must declare the acquisition of Shares to the
Direccion General de Política Comercial y de Inversiones Extranjeras (the
“DGPCIE”) of the Ministerio de Economia for statistical purposes. You must also
declare ownership of any Shares with the Directorate of Foreign Transactions
each January while the Shares are owned. In addition, if you wish to import the
ownership title of the Shares (i.e., share certificates) into Spain, you must
declare the importation of such securities to the DGPCIE.

When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds), you must inform the financial institution
receiving the payment of the basis upon which such payment is made. You will
need to provide the institution with the following information: (i) your name,
address, and fiscal identification number; (ii) the name and corporate domicile
of the Company; (iii) the amount of the payment; (iv) the currency used; (v) the
country of origin; (vi) the reasons for the payment; and (vii) any further
information that may be required.

SWEDEN

There are no country-specific terms and conditions.

 

-83-



--------------------------------------------------------------------------------

THAILAND

NOTIFICATIONS

Exchange Control Information. You must repatriate all cash proceeds received
from participation in the Plan to Thailand and convert such proceeds to Thai
Baht within 360 days of repatriation or deposit the funds in a foreign exchange
account with a Thai bank. If the amount of the proceeds is equal to or greater
than US$20,000, you must report specifically the inward remittance to the Bank
of Thailand on a Foreign Exchange Transaction Form.

UNITED ARAB EMIRATES

There are no country-specific provisions.

UNITED KINGDOM

TERMS AND CONDITIONS

Restricted Stock Units Payable in Shares Only. Notwithstanding any discretion in
the Plan or anything to the contrary in the Award Agreement, the Restricted
Stock Units do not provide any right for you to receive a cash payment and shall
be paid in Shares only.

Joint Election. As a condition of participation in the Plan and the vesting of
the Restricted Stock Units, you agree to accept any liability for secondary
Class 1 National Insurance contributions, which may be payable by the Company
and/or the Employer in connection with the Restricted Stock Units, and any event
giving rise to Tax-Related Items (the “Employer NICs”). Without prejudice to the
foregoing, you agree to execute a joint election with the Company, the form of
such joint election having been approved formally by Her Majesty’s Revenue and
Customs (“HMRC”) (the “Joint Election”), and any other required consent or
election. You further agree to execute such other joint elections as may be
required between you and any successor to the Company or the Employer. You
further agree that the Company or the Employer may collect the Employer NICs
from you by any of the means set forth in the “Tax Obligations” section of the
Award Agreement.

If you do not enter into a Joint Election prior to the vesting of the Restricted
Stock Units, you will not be entitled to vest in the Restricted Stock Units
unless and until you enter into a Joint Election, and no Shares will be issued
to you under the Plan, without any liability to the Company or the Employer.

Tax Obligations. The following provision supplements the “Tax Obligations”
section of the Award Agreement:

You agree that, if you do not pay or the Company or the Employer does not
withhold from you, the full amount of Tax-Related Items that you owe upon
vesting of the Restricted Stock Units, or the release or assignment of the
Restricted Stock Units for consideration, or the receipt of any other benefit in
connection with the Restricted Stock Units (the “Taxable Event”) within 90 days

 

-84-



--------------------------------------------------------------------------------

after the Taxable Event, or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003, the amount that should
have been withheld shall constitute a loan owed by you to the Company and/or the
Employer, effective 90 days after the Taxable Event. You agree that the loan
will bear interest at the official HMRC rate and immediately will be due and
repayable by you, and the Company and/or the Employer may recover it at any time
thereafter by withholding such amount from salary, bonus or any other funds due
to you by the Company or the Employer, by withholding in Shares issued upon
vesting of the Restricted Stock Units or from the cash proceeds from the sale of
Shares or by demanding cash or a check from you. You also authorize the Company
to delay the issuance of any Shares to you unless and until the loan is repaid
in full.

Notwithstanding the foregoing, if you are an executive officer or a director
within the meaning of Section 13(k) of the Exchange Act, the terms of the
immediately foregoing provision will not apply. In the event that you are an
executive officer or a director and Tax-Related Items are not collected within
90 days of the Taxable Event, the amount of any uncollected Tax-Related Items
may constitute a benefit to you on which additional income tax and National
Insurance contributions may be payable. You acknowledge that you will be
responsible for reporting any income tax and National Insurance contributions
(including Employer NICs) due on this additional benefit directly to HMRC under
the self-assessment regime.

 

-85-